UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08394 Templeton Dragon Fund, Inc. (Exact name of registrant as specified in charter) 300 S.E. 2nd Street, Fort Lauderdale, Florida 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 12/31 Date of reporting period: 6/30/12 Item 1. Proxy Voting Records. ADVANTECH CO., LTD. Meeting Date:JUN 13, 2012 Record Date:APR 13, 2012 Meeting Type:ANNUAL Ticker:2395 Security ID:Y0017P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2011 Business Operations Report and Financial Statements Management For For 2 Approve Plan on 2011 Profit Distribution Management For For 3 Amend the Articles of Association Management For For 4 Approve to Amend Rules and Procedures Regarding Shareholder's General Meeting Management For For 5 Approve to Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 6 Approve Release of Restrictions of Competitive Activities of Directors Management For For AGILE PROPERTY HOLDINGS LTD. Meeting Date:MAY 10, 2012 Record Date:MAY 04, 2012 Meeting Type:ANNUAL Ticker:03383 Security ID:G01198103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Reelect Chen Zhuo Lin as director Management For For 3b Reelect Luk Sin Fong, Fion as director Management For For 3c Reelect Cheng Hon Kwan as director Management For For 3d Authorize Board to Fix the Remuneration of Directors Management For For 4 Reappoint Auditors and Authorize Board to Fix Their Remuneration Management For For 5a Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5b Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5c Authorize Reissuance of Repurchased Shares Management For Against 6a Amend Memorandum of Association of the Company Management For For 6b Amend Articles of Association of the Company Management For For 6c Adopt the Amended Memorandum and Articles of Association of the Company Management For For AGRICULTURAL BANK OF CHINA Meeting Date:JAN 16, 2012 Record Date:DEC 16, 2011 Meeting Type:SPECIAL Ticker:601288 Security ID:Y00289119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Jiang Chaoliang as Executive Director Management For For 2 Elect Zhang Yun as Executive Director Management For For 3 Elect Yang Kun as Executive Director Management For Against 4 Elect Anthony Wu Ting-yuk as Independent Non-executive Director Management For For 5 Elect Qiu Dong as Independent Non-executive Director Management For For 6 Elect Lin Damao as Non-executive Director Management For For 7 Elect Shen Bingxi as Non-executive Director Management For For 8 Elect Cheng Fengchao as Non-executive Director Management For For 9 Elect Zhao Chao as Non-executive Director Management For Against 10 Elect Xiao Shusheng as Non-executive Director Management For For 11 Elect Che Yingxin as Shareholder Representative Supervisor Management For For 12 Elect Liu Hong as Shareholder Representative Supervisor Management For For AIA GROUP LTD. Meeting Date:MAY 08, 2012 Record Date:MAY 02, 2012 Meeting Type:ANNUAL Ticker:01299 Security ID:Y002A1105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend of HK$0.22 Per Share Management For For 3 Reelect Jack Chak-Kwong So as Non-Executive Director Management For For 4 Reelect Chung-Kong Chow as Independent Non-Executive Director Management For For 5 Reelect John Barrie Harrison as Independent Non-Executive Director Management For For 6 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 7a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7b Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7c Authorize Reissuance of Repurchased Shares Management For Against 7d Approve Allotment and Issue of Additional Shares Under the Restricted Share Unit Scheme Management For For 8 Amend Articles Re: Board Related Management For For ANGANG STEEL COMPANY LIMITED Meeting Date:DEC 19, 2011 Record Date:NOV 18, 2011 Meeting Type:SPECIAL Ticker:00347 Security ID:Y0132D105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2011 Supply of Materials and Services Agreement Management For Against 2 Approve Proposed Revision of Accounting Estimates of the Useful Life of Certain Fixed Assets Management For For 3 Approve Proposed Issue of Short-term Financing Bonds Management For For 4 Approve Proposed Issue of Medium-term Financing Bonds Management For For ANGANG STEEL COMPANY LIMITED Meeting Date:MAY 29, 2012 Record Date:APR 27, 2012 Meeting Type:ANNUAL Ticker:00347 Security ID:Y0132D105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Board of Director's Report Management For For 2 Accept Supervisory Committee's Report Management For For 3 Accept Auditor's Report of the Company Management For For 4 Approve Profit Distribution for the Year 2011 Management For For 5 Authorize Board to Fix Directors and Supervisors' Remuneration Management For For 6 Reappoint RSM China Certified Public Accountants as Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Elect Su Wensheng as Supervisor Management For For 8 Approve Connected Transaction with a Related Party Management For For 9 Amend Articles Relating to the Preparation of Financial Statements of the Company Management For For ANGANG STEEL COMPANY LIMITED Meeting Date:JUN 28, 2012 Record Date:MAY 29, 2012 Meeting Type:SPECIAL Ticker:00347 Security ID:Y0132D105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Supply of Materials and Services Agreement and Related Transactions Management For Against 2 Approve Financial Services Agreement and Related Transactions Management For Against 3 Approve Supply of Materials Agreement and Related Transactions Management For For ANHUI CONCH CEMENT COMPANY LTD Meeting Date:MAY 31, 2012 Record Date:APR 27, 2012 Meeting Type:ANNUAL Ticker:600585 Security ID:Y01373102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Report of Board of Directors Management For For 2 Accept Report of Supervisory Committee Management For For 3 Accept Audited Financial Reports Management For For 4 Elect Wong Kun Kau as Independent Non-Executive Director Management For For 5 Reappoint KPMG Huazhen Certified Public Accountants and KPMG Certified Public Accountants as PRC Auditors and International Auditors, Respectively, and Authorize Board to Fix Their Remuneration Management For For 6 Approve Profit Distribution Proposal for 2011 Management For For 7 Amend Articles of Association of the Company Management For For 8 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against ANTA SPORTS PRODUCTS LTD. Meeting Date:APR 02, 2012 Record Date:MAR 28, 2012 Meeting Type:ANNUAL Ticker:02020 Security ID:G04011105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3 Reelect Ding Shijia as Executive Director Management For For 4 Reelect Lai Shixian as Executive Director Management For For 5 Reelect Yeung Chi Tat as Independent Non-Executive Director Management For For 6 Authorize Board to Fix the Remuneration of Directors Management For For 7 Reappoint KPMG as Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 9 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 10 Authorize Reissuance of Repurchased Shares Management For Against ASIA CEMENT (CHINA) HOLDINGS CORPORATION Meeting Date:MAY 25, 2012 Record Date:MAY 17, 2012 Meeting Type:ANNUAL Ticker:00743 Security ID:G0539C106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports (Voting) Management For For 2 Approve Final Dividend Management For For 3a Reelect Chiang Shao, Ruey-huey as Director Management For For 3b Reelect Chang, Chen-kuen as Director Management For For 3c Reelect Tsim, Tak-lung Dominic as Director Management For For 3d Reelect Wong, Ying-ho Kennedy as Director Management For For 3e Authorize Board to Fix Directors' Remuneration Management For For 4 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Approve Repurchase of Up to 10 Percent of Issued Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against 8 Adopt Operational Procedures for Making Advances to Third Parties Management For For 9 Adopt Operational Procedures for the Provision of Guarantees by Way of Endorsement Management For For 10 Adopt Operational Procedures for Acquisition and Disposal of Assets Management For For ASUSTEK COMPUTER INC. Meeting Date:JUN 12, 2012 Record Date:APR 13, 2012 Meeting Type:ANNUAL Ticker:2357 Security ID:Y04327105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2011 Business Operations Report and Financial Statements Management For For 2 Approve Plan on 2011 Profit Distribution Management For For 3 Approve to Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 4 Approve By-Election of Samson Hu with ID No.R120873219 as Director Management For For 5 Approve Release of Restrictions of Competitive Activities of Newly Appointed Directors Management For For BANK OF CHINA LIMITED Meeting Date:JAN 06, 2012 Record Date:DEC 06, 2011 Meeting Type:SPECIAL Ticker:03988 Security ID:Y0698A107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Remuneration Plan for the Chairman, Executive Directors, Chairman of Board of Supervisors and Shareholder Representative Supervisors of 2010 Management For For 2 Elect Wang Yongli as Executive Director Management For For 3 Amend Article 134 of the Articles of Association of the Bank Management For For BANK OF CHINA LIMITED Meeting Date:MAY 30, 2012 Record Date:APR 27, 2012 Meeting Type:ANNUAL Ticker:03988 Security ID:Y0698A107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2011 Work Report of Board of Directors Management For For 2 Approve 2011 Work Report of Board of Supervisors Management For For 3 Approve2011 Annual Financial Statements Management For For 4 Approve 2011 Profit Distribution Plan Management For For 5 Approve 2012 Annual Budget Report Management For For 6 Reappoint PricewaterhouseCoopers Zhong Tian CPAs Limited Company and PricewaterhouseCoopers Hong Kong as Auditors Management For For 7 Elect Arnout Henricus Elisabeth Maria Wellink as Independent Non-Executive Director Management For For 8 Amend Articles of Association Management For For BEIJING JINGKELONG CO LTD. Meeting Date:MAY 28, 2012 Record Date:MAY 07, 2012 Meeting Type:ANNUAL Ticker:00814 Security ID:Y0771X107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Report of the Board of Directors Management For For 2 Accept Report of the Supervisory Committee Management For For 3 Accept Financial Statements and Statutory Reports Management For For 4 Appoint Deloitte Touche Tohmatsu CPA Ltd. as PRC Auditors and Deloitte Touche Tohmatsu as the Non-PRC Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Profit Distribution and Payment of Final Dividend of RMB 0.20 Per Share for the Year Ended Dec. 31, 2011 Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Approve Issuance of Short Term Debentures Management For Against BEIJING JINGKELONG CO LTD. Meeting Date:MAY 28, 2012 Record Date:MAY 07, 2012 Meeting Type:SPECIAL Ticker:00814 Security ID:Y0771X107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Approve Type of Securities to be Issued in Relation to the A Shares Issue Management For For 1b Approve Place of Listing in Relation to the A Share Issue Management For For 1c Approve Number of A Shares to be Issued in Relation to the A Share Issue Management For For 1d Approve Issue Targets in Relation to the A Share Issue Management For For 1e Approve Nominal Value in Relation to the A Share Issue Management For For 1f Approve Rights of Shareholders to Distribution of Accumulated Undistributed Profits in Relation to the A Share Issue Management For For 1g Approve Basis of Issue Price of in Relation to the A Share Issue Management For For 1h Approve Method of Issue in Relation to the A Share Issue Management For For 1i Approve Use of Proceeds in Relation to the A Share Issue Management For For 1j Approve Effective Period of the Resolutions in Relation to the A Share Issue Management For For 2a Authorize Board to Deal with Matters in Connection with the A Share Issue Management For For 2b Authorize Board to Determine the Terms of Issue Relating to the A Share Issue Management For For 2c Authorize Board to Determine the Amount of Proceeds Used in Each Project in Connection with the A Share Issue Management For For 2d Approve Application of the Surplus Proceeds from the A Share Issue to Working Capital Management For For 2e Authorize Board to Deal with Relevant Preparation Work in Connection with the A Share Issue Management For For 2f Authorize Board to Amend the Corresponding Provision of the Articles of Association in Relating to the Changes in Connection with the A Share Issue Management For For 2g Authorize Board to Deal with All Procedures in Connection with the A Share Issue Management For For 2h Approve Effective Period of the Authorization for the Board in Connection with the A Share Issue Management For For 3 Amend Articles of Association of the Company Management For For 4 Adopt Rules of Procedures for General Meetings Management For For 5 Adopt Rules of Procedures for the Board Management For For 6 Adopt Rules of Procedures for the Supervisory Committee Management For For 7 Approve Adoption of the Working System for Independent Directors Management For For BEIJING JINGKELONG CO LTD. Meeting Date:MAY 28, 2012 Record Date:MAY 07, 2012 Meeting Type:SPECIAL Ticker:00814 Security ID:Y0771X107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Approve Type of Securities to be Issued in Relation to the A Share Issue Management For For 1b Approve Place of Listing in Relation to the A Share Issue Management For For 1c Approve Number of A Shares to be Issued in Relation to the A Share Issue Management For For 1d Approve Issue Targets in Relation to the A Share Issue Management For For 1e Approve Nominal Value in Relation to the A Share Issue Management For For 1f Approve Rights to Distribution in Relation to the A Share Issue Management For For 1g Approve Basis of Issue Price in Relation to the A Share Issue Management For For 1h Approve Method of Issue in Relation to the A Share Issue Management For For 1i Approve Use of Proceeds in Relation to the A Share Issue Management For For 1j Approve Effective Period of the Resolutions in Relation to the A Share Issue Management For For 2a Authorize Board to Deal with Matters in Connection with the A Share Issue Management For For 2b Authorize Board to Determine the Terms in Relation to A Share Issue Management For For 2c Authorize Board to Determine Amount of Proceeds Used for Each Project in Connection with the A Share Issue Management For For 2d Approve Application of the Surplus Proceeds from the A Share Issue to Working Capital Management For For 2e Authorize Board to Deal with Relevant Preparation Work in Connection with the A Share Issue Management For For 2f Authorize Board to Amend the Corresponding Provisions to the Articles of Association Relating to the Changes in Connection with the A Share Issue Management For For 2g Authorize Board to Deal with All Procedures in Connection with A Share Issue Management For For 2h Approve Effective Period of the Authorization for the Board in Connection with the A Share Issue Management For For BOC HONG KONG (HOLDINGS) LTD. Meeting Date:MAY 29, 2012 Record Date:MAY 23, 2012 Meeting Type:ANNUAL Ticker:02388 Security ID:Y0920U103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend of HK$0.558 Per Share Management For For 3a Reelect Xiao Gang as Director Management For For 3b Reelect Zhou Zaiqun as Director Management For For 3c Reelect Chen Siqing as Director Management For For 3d Reelect Koh Beng Seng as Director Management For For 3e Reelect Tung Savio Wai-Hok as Director Management For For 4 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against CATCHER TECHNOLOGY CO., LTD. Meeting Date:JUN 13, 2012 Record Date:APR 13, 2012 Meeting Type:ANNUAL Ticker:2474 Security ID:Y1148A101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2011 Business Operations Report and Financial Statements Management For For 2 Approve Plan on 2011 Profit Distribution Management For For 3 Approve Capital Increase by Issuance of New Share or Domestic and Overseas Convertible Corporate Bonds Management For For 4 Approve to Amend Rules and Procedures Regarding Shareholder's General Meeting Management For For 5 Approve to Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 6.1 Elect Allen Hung, a Representative of Kai-Yi Investment Co., Ltd. with Shareholder Number 6 as Director Shareholder For For 6.2 Elect Michael Yeh, a Representative of Kai-Yi Investment Co., Ltd. with Shareholder Number 6 as Director Shareholder For For 6.3 Elect William Yang with Shareholder Number 72 as Director Shareholder For For 6.4 Elect Tsorng-Juu Liang with Shareholder Number 37929 as Director Shareholder For For 6.5 Elect Ming-Long Wang with ID Number C100552048 as Director Shareholder For For 6.6 Elect Janice Lin with Shareholder Number 9 as Supervisor Shareholder For For 6.7 Elect Wen-Chieh Huang with Shareholder Number 26941 as Supervisor Shareholder For For 6.8 Elect Jiunn-Rong Chen with ID Number D120885450 as Supervisor Shareholder For For 7 Approve Release of Restrictions of Competitive Activities of Directors Management For For 8 Amend the Articles of Association Management For For CHANGSHA ZOOMLION HEAVY INDUSTRY SCIENCE & TECHNOLOGY DEVELOPMENT CO., LTD. Meeting Date:OCT 11, 2011 Record Date:SEP 09, 2011 Meeting Type:SPECIAL Ticker:000157 Security ID:Y1293Y110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Issuance of Bonds in the Overseas Markets by the Company through Its Offshore Wholly-owned Subsidiary Management For For 2 Approve Termination of Partial Investment Projects Financed by Proceeds from Private Placement Management For For 3 Approve to Replenish Working Capital with Part of the Proceeds from Private Placement Management For For 4 Approve the Proposal in Respect of Authorization of Provision of Guarantee by Offshore Subsidiaries of the Company for the Purpose of the Bond Issuance Shareholder For For CHENG SHIN RUBBER INDUSTRY CO. LTD. Meeting Date:JUN 15, 2012 Record Date:APR 16, 2012 Meeting Type:ANNUAL Ticker:2105 Security ID:Y1306X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2011 Business Operations Report and Financial Statements Management For For 2 Approve Plan on 2011 Profit Distribution Management For For 3 Approve the Issuance of New Shares by Capitalization of 2011 Profit Management For For 4 Amend the Articles of Association Management For For 5 Approve to Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 6 Approve to Amend Rules and Procedures Regarding Shareholder's General Meeting Management For For CHEUNG KONG (HOLDINGS) LIMITED Meeting Date:MAY 25, 2012 Record Date:MAY 21, 2012 Meeting Type:ANNUAL Ticker:00001 Security ID:Y13213106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Kam Hing Lam as Director Management For For 3b Elect Woo Chia Ching, Grace as Director Management For For 3c Elect Fok Kin Ning, Canning as Director Management For For 3d Elect Frank John Sixt as Director Management For For 3e Elect Kwok Tun-li, Stanley as Director Management For For 3f Elect Chow Nin Mow, Albert as Director Management For For 3g Elect Hung Siu-lin, Katherine as Director Management For For 4 Appoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 5a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5b Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5c Authorize Reissuance of Repurchased Shares Management For Against CHEUNG KONG INFRASTRUCTURE HOLDINGS LTD Meeting Date:MAY 23, 2012 Record Date:MAY 17, 2012 Meeting Type:ANNUAL Ticker:01038 Security ID:G2098R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Li Tzar Kuoi, Victor as Director Management For For 3b Elect Fok Kin Ning, Canning as Director Management For Against 3c Elect Tso Kai Sum as Director Management For Against 3d Elect Cheong Ying Chew, Henry as Director Management For For 3e Elect Barrie Cook as Director Management For For 4 Appoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5b Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5c Authorize Reissuance of Repurchased Shares Management For Against CHINA COAL ENERGY COMPANY LIMITED Meeting Date:DEC 16, 2011 Record Date:NOV 15, 2011 Meeting Type:SPECIAL Ticker:01898 Security ID:Y1434L100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2012 Coal Supply Framework Agreement and Related Annual Caps Management For For 2 Approve 2012 Integrated Materials and Services Mutual Provision Framework Agreement and Related Annual Caps Management For For 3 Approve 2012 Project Design, Construction and General Contracting Services Framework Agreement and Related Annual Caps Management For For CHINA COAL ENERGY COMPANY LIMITED Meeting Date:MAY 25, 2012 Record Date:APR 24, 2012 Meeting Type:ANNUAL Ticker:01898 Security ID:Y1434L100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Report of the Board of Directors Management For For 2 Accept Report of the Supervisory Committee Management For For 3 Accept Financial Statements and Statutory Reports Management For For 4 Approve Profit Distribution Plan for the Year 2011 Management For For 5 Approve Capital Expenditure Budget for the Year 2012 Management For For 6 Authorize Board to Fix Remuneration of Directors and Supervisors Management For For 7 Reappoint PricewaterhouseCoopers Zhong Tian CPAs Limited Company and PricewaterhouseCoopers, Certified Public Accountants as Domestic and International Auditors, Respectively and Authorize Board to Fix Their Remuneration Management For For 8 Approve Guarantees for Bank Loan Regarding Resources Integration and Acquisition Management For For 9 Approve Guarantees for Bank Loan Regarding Gas Power Plant Phase II Project Management For For 10 Amend Articles: Board Related Management For For 11 Amend Rules of Procedures of General Meetings Management For For 12 Amend Rules of of Procedures of the Board of Directors Management For For CHINA CONSTRUCTION BANK CORPORATION Meeting Date:AUG 18, 2011 Record Date:JUL 18, 2011 Meeting Type:SPECIAL Ticker:00939 Security ID:Y1397N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Issuance of RMB-Denominated Subordinated Bonds Management For For 2 Elect Zhang Huajian as Shareholder Representative Supervisor Management For For CHINA CONSTRUCTION BANK CORPORATION Meeting Date:JAN 16, 2012 Record Date:DEC 15, 2011 Meeting Type:SPECIAL Ticker:00939 Security ID:Y1397N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Wang Hongzhang as Executive Director Management For For CHINA CONSTRUCTION BANK CORPORATION Meeting Date:JUN 07, 2012 Record Date:MAY 07, 2012 Meeting Type:ANNUAL Ticker:00939 Security ID:Y1397N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2011 Report of Board of Directors Management For For 2 Approve 2011 Report of Board of Supervisors Management For For 3 Approve 2011 Final Financial Accounts Management For For 4 Approve 2011 Profit Distribution Plan Management For For 5 Approve 2011 Final Emoluments Distribution Plan for Directors and Supervisors Management For For 6 Approve Budget of 2012 Fixed Assets Investment Management For For 7 Appoint Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Reelect Chen Zuofu as Executive Director Management For For 9 Elect Elaine La Roche as Independent Non-Executive Director Management For For 10 Amend Articles of Association of the Bank Management For For 11 Amend Procedural Rules for Shareholders' General Meeting of the Bank Management For For 12 Amend Procedural Rules for the Board of Directors of the Bank Management For For 13 Amend Procedural Rules for the Board of Supervisors of the Bank Management For For CHINA FOODS LTD. Meeting Date:JUN 01, 2012 Record Date:MAY 30, 2012 Meeting Type:ANNUAL Ticker:00506 Security ID:G2154F109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend of HK$0.0425 Per Share Management For For 3 Reelect Mak Chi Wing, William as Executive Director Management For Against 4 Reelect Yuen Tin Fan, Francis as Independent Non-Executive Director Management For For 5 Authorize Board to Fix Remuneration of Directors Management For For 6 Reappoint Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 9 Authorize Reissuance of Repurchased Shares Management For Against CHINA FOODS LTD. (FORMERLYCOFCO INTERNATIONAL LTD. Meeting Date:DEC 29, 2011 Record Date:DEC 23, 2011 Meeting Type:SPECIAL Ticker:00506 Security ID:G2154F109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2011 Concentrate Purchase Agreement and Related Caps Management For For 2 Approve 2011 Still Beverages Purchase Agreement and Related Caps Management For For 3 Approve 2utual Provision of Products and Services Agreement Management For For 4 Authorize Directors to Do All Such Things to Give Effect to the 2011 Concentrate Purchase Agreement, 2011 Still Beverages Purchase Agreement, 2011 COFCO Mutual Provision of Products and Services Agreement Management For For CHINA LIFE INSURANCE CO. LIMITED Meeting Date:OCT 14, 2011 Record Date:SEP 12, 2011 Meeting Type:SPECIAL Ticker:02628 Security ID:Y1477R204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Issue of Subordinated Term Debts Management For For CHINA LIFE INSURANCE CO. LIMITED Meeting Date:MAY 22, 2012 Record Date:APR 20, 2012 Meeting Type:ANNUAL Ticker:02628 Security ID:Y1477R204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Supervisory Committee Management For For 3 Approve Financial Report for the Year 2011 Management For For 4 Approve Profit Distribution Plan Management For For 5 Approve Remuneration of Directors and Supervisors Management For For 6 Appoint Auditors and Authorize Board to Fix Auditors' Remuneration Management For For 7 Approve Issue of Debt Financing Instruments Management For For 8 Amend Articles: Board Related Management For For 9 Amend Procedural Rules for Board of Directors Meetings Management For For 10 Amend Procedural Rules for Supervisory Committee Meetings Management For For 11 Elect Yang Mingsheng as Executive Director Shareholder For For CHINA MINSHENG BANKING CORP., LTD. Meeting Date:APR 10, 2012 Record Date:MAR 09, 2012 Meeting Type:SPECIAL Ticker:600016 Security ID:Y1495M112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Reelect Zhang Hongwei as Non-Executive Director Management For For 1b Reelect Lu Zhiqiang as Non-Executive Director Management For For 1c Reelect Liu Yonghao as Non-Executive Director Management For For 1d Reelect Wang Yugui as Non-Executive Director Management For For 1e Reelect Chen Jian as Non-Executive Director Management For For 1f Reelect Wong Hei as Non-Executive Director Management For For 1g Reelect Shi Yuzhu as Non-Executive Director Management For For 1h Reelect Wang Hang as Non-Executive Director Management For For 1i Reelect Wang Junhui as Non-Executive Director Management For For 1j Reelect Liang Jinquan as Independent Non-Executive Director Management For For 1k Reelect Wang Songqi as Independent Non-Executive Director Management For For 1l Reelect Andrew Wong as Independent Non-Executive Director Management For For 1m Reelect Qin Rongsheng as Independent Non-Executive Director Management For For 1n Reelect Wang Lihua as Independent Non-Executive Director Management For For 1o Reelect Han Jianmin as Independent Non-Executive Director Management For For 1p Reelect Dong Wenbiao as Executive Director Management For For 1q Reelect Hong Qi as Executive Director Management For For 1r Reelect Liang Yutang as Executive Director Management For For 2a Reelect Lu Zhongnan as Shareholder Supervisor Management For For 2b Reelect Zhang Disheng as Shareholder Supervisor Management For For 2c Elect Li Yuan as Shareholder Supervisor Management For For 2d Reelect Wang Liang as External Supervisor Management For For 2e Elect Zhang Ke as External Supervisor Management For For 3 Approve Amendment to the Articles of Association of the Company Shareholder For For CHINA MINSHENG BANKING CORP., LTD. Meeting Date:MAY 03, 2012 Record Date:MAR 09, 2012 Meeting Type:SPECIAL Ticker:600016 Security ID:Y1495M112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Extension of Validity of the Resolution in Respect of the Public Issuance of A Share Convertible Bonds Management For For CHINA MINSHENG BANKING CORP., LTD. Meeting Date:MAY 03, 2012 Record Date:MAR 09, 2012 Meeting Type:SPECIAL Ticker:600016 Security ID:Y1495M112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Extension of Validity of the Resolution in Respect of the Public Issuance of A Share Convertible Bonds Management For For CHINA MOBILE LIMITED Meeting Date:MAY 16, 2012 Record Date:MAY 09, 2012 Meeting Type:ANNUAL Ticker:00941 Security ID:Y14965100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Reelect Xi Guohua as Director Management For For 3b Reelect Sha Yuejia as Director Management For Against 3c Reelect Liu Aili as Director Management For For 3d Reelect Frank Wong Kwong Shing as Director Management For For 3e Reelect Moses Cheng Mo Chi as Director Management For For 4 Reappoint KPMG as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against CHINA NATIONAL BUILDING MATERIAL CO., LTD. Meeting Date:MAY 23, 2012 Record Date:APR 20, 2012 Meeting Type:ANNUAL Ticker:03323 Security ID:Y15045100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reports of Directors Management For For 2 Approve Reports of Supervisory Committee Management For For 3 Accept Financial Statements and Statutory Reports Management For For 4 Approve Profit Distribution Plan and Distribution of Final Dividend Management For For 5 Authorize Board to Deal with Matters in Relation to the Distribution of Interim Dividend for the Year 2012 Management For For 6 Reappoint Vocation International Certified Public Accountants Co., Ltd., and Baker Tilly Hong Kong Limited as Domestic and International Auditors, Respectively, and Authorize Board to Fix Their Remuneration Management For For 7 Adopt Dividend Distribution Plan Management For For 8 Approve Amendments of the Approved Rules for Management of Funds Raised from Capital Markets Management For For 9 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 10 Amend Articles of Association Management For For 11 Approve Issuance of Debt Financing Instruments Management For Against CHINA NATIONAL MATERIALS CO., LTD. Meeting Date:JUL 12, 2011 Record Date:JUN 10, 2011 Meeting Type:SPECIAL Ticker:01893 Security ID:Y15048104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Zhang Hai as Director and Authorize the Remuneration Committee to Fix His Remuneration Management For For 2 Elect Tang Baoqi as Director and Authorize the Remuneration Committee to Fix His Remuneration Management For For 3 Reappoint SHINEWING (HK) CPA Limited and ShineWing Certified Public Accountants Co., Ltd. as the International and Domestic Auditors, Respectively, and Authorize the Audit Committee to Fix Their Remuneration Management For For CHINA NATIONAL MATERIALS CO., LTD. Meeting Date:MAY 15, 2012 Record Date:APR 13, 2012 Meeting Type:ANNUAL Ticker:01893 Security ID:Y15048104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of Supervisory Committee Management For For 3 Approve Audited Consolidated Financial Statements Management For For 4 Approve Profit Distribution Proposal and Payment of Final Dividend of RMB 0.06 Per Share Management For For 5 Approve Usage Procedure of Central State-Owned Budget Funds Management For For 6 Reappoint SHINEWING (HK) CPA Limited and ShineWing Certified Public Accountants Co., Ltd as International and Domestic Auditors, Respectively, and Authorize the Audit Committee to Fix Their Remuneration Management For For 7 Amend Rules of Procedures: General Meeting Management For For 8 Amend Rules of Procedures: Board of Directors Management For For 9 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 10 Amend Articles of Association of the Company Management For For CHINA PETROLEUM & CHEMICAL CORP. Meeting Date:OCT 12, 2011 Record Date:SEP 09, 2011 Meeting Type:SPECIAL Ticker:00386 Security ID:Y15010104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Approve Issue of Domestic Corporate Bonds Management For For 1b Authorize Board to Deal with Matters in Relation to the Issue of Domestic Corporate Bonds Management For For 2a Approve Type of Securities to be Issued in Relation to the Issue of A Shares Convertible Corporate Bonds Management For For 2b Approve Issuance Size in Relation to the Issue of A Shares Convertible Corporate Bonds Management For For 2c Approve Nominal Value and Issue Price in Relation to the Issue of A Shares Convertible Corporate Bonds Management For For 2d Approve Term in Relation to the Issue of A Shares Convertible Corporate Bonds Management For For 2e Approve Interest Rate in Relation to the Issue of A Shares Convertible Corporate Bonds Management For For 2f Approve Method and Timing of Interest Payment in Relation to the Issue of A Shares Convertible Corporate Bonds Management For For 2g Approve Conversion Period in Relation to the Issue of A Shares Convertible Corporate Bonds Management For For 2h Approve Determination and Adjustment of Conversion Price in Relation to the Issue of A Shares Convertible Corporate Bonds Management For For 2i Approve Downward Adjustment to Conversion Price in Relation to the Issue of A Shares Convertible Corporate Bonds Management For For 2j Approve Conversion Method of Fractional Share in Relation to the Issue of A Shares Convertible Corporate Bonds Management For For 2k Approve Terms of Redemption in Relation to the Issue of A Shares Convertible Corporate Bonds Management For For 2l Approve Terms of Sale Back in Relation to the Issue of A Shares Convertible Corporate Bonds Management For For 2m Approve Dividend Rights of the Year of Conversion in Relation to the Issue of A Shares Convertible Corporate Bonds Management For For 2n Approve Method of Issuance and Target Subscribers in Relation to the Issue of A Shares Convertible Corporate Bonds Management For For 2o Approve Subscription Arrangement for Existing Shareholders in Relation to the Issue of A Shares Convertible Corporate Bonds Management For For 2p Approve Convertible Bonds Holders and Convertible Bonds Holders' Meetings in Relation to the Issue of A Shares Convertible Corporate Bonds Management For For 2q Approve Use of Proceeds from the Issuance of the Convertible Bonds Management For For 2r Approve Guarantee in Relation to the Issue of A Shares Convertible Corporate Bonds Management For For 2s Approve Validity Period of the Resolutions in Relation to the Issuance of the Convertible Bonds Management For For 2t Approve Matters Relating to Authorization in Relation to the Issuance of the Convertible Bonds Management For For 2u Approve Feasibility Analysis Report on the Use of Proceeds from the Issuance of the Convertible Bonds Management For For 2v Approve Report on the Use of Proceeds from Last Issuance of Securities Management For For CHINA PETROLEUM & CHEMICAL CORP. Meeting Date:DEC 15, 2011 Record Date:NOV 14, 2011 Meeting Type:SPECIAL Ticker:00386 Security ID:Y15010104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Proposed Downward Adjustment to the Conversion Price of the A Share Convertible Bonds Management For Against CHINA PETROLEUM & CHEMICAL CORP. Meeting Date:MAY 11, 2012 Record Date:APR 10, 2012 Meeting Type:ANNUAL Ticker:00386 Security ID:Y15010104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Report of the Board of Directors Management For For 2 Accept Report of Supervisors Management For For 3 Accept Financial Statements and Statutory Reports Management For For 4 Approve Plan for Allocating Surplus Common Reserve Funds of RMB 30 Billion from the After-Tax Profits Management For For 5 Approve Profit Distribution Plan for the Year Ended Dec. 31, 2011 Management For For 6 Authorize Board to Determine the Interim Profit Distribution Plan for the Year 2012 Management For For 7 Reappoint KPMG Huazhen and KPMG as Domestic and Overseas Auditors, Respectively, and Authorize Board to Fix Their Remuneration Management For For 8a1 Elect Fu Chengyu as Director Management For For 8a2 Elect Wang Tianpu as Director Management For For 8a3 Elect Zhang Yaocang as Director Management For For 8a4 Elect Zhang Jianhua as Director Management For For 8a5 Elect Wang Zhigang as Director Management For For 8a6 Elect Cai Xiyou as Director Management For For 8a7 Elect Cao Yaofeng as Director Management For For 8a8 Elect Li Chunguang as Director Management For For 8a9 Elect Dai Houliang as Director Management For For 8a10 Elect Liu Yun as Director Management For For 8b1 Elect Chen Xiaojin as Independent Non-Executive Director Management For For 8b2 Elect Ma Weihua as Independent Non-Executive Director Management For For 8b3 Elect Jiang Xiaoming as Independent Non-Executive Director Management For For 8b4 Elect YanYan as Independent Non-Executive Director Management For For 8b5 Elect Bao Guoming as Independent Non-Executive Director Management For For 9a Elect Xu Bin as Supervisors Management For For 9b Elect Geng Limin as Supervisors Management For For 9c Elect Li Xinjian as Supervisors Management For For 9d Elect Zou Huiping as Supervisors Management For For 9e Elect Kang Mingde as Supervisors Management For For 10 Approve Service Contracts with Directors and Supervisors Management For For 11 Authorize Secretary of the Board to Deal with All Procedural Requirements Relating to the Election and Reelection of Directors and Supervisors Management For For 12 Amend Articles of Association of the Company Management For For 13 Authorize Secretary of the Board to Deal with All Procedural Requirements Relating to the Amendments to the Articles of Association of the Company Management For For 14 Authorize Board to Determine the Proposed Plan for Issuance of Debt Financing Instruments Management For Against 15 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against CHINA RESOURCES ENTERPRISES, LTD. Meeting Date:MAY 25, 2012 Record Date:MAY 18, 2012 Meeting Type:ANNUAL Ticker:00291 Security ID:Y15037107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend of HK$0.32 Per Share Management For For 3a Reelect Houang Tai Ninh as Director Management For For 3b Reelect Li Ka Cheung, Eric as Director Management For For 3c Reelect Cheng Mo Chi as Director Management For For 3d Reelect Bernard Charnwut Chan as Director Management For For 3e Reelect Siu Kwing Chue, Gordon as Director Management For For 3f Authorize Board to Fix Remuneration of Directors Management For For 4 Appoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against CHINA SECURITY & SURVEILLANCE TECHNOLOGY, INC. Meeting Date:SEP 14, 2011 Record Date:AUG 05, 2011 Meeting Type:ANNUAL Ticker:CSR Security ID:16942J105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For Against 2 Adjourn Meeting Management For Against 3.1 Elect Director Guoshen Tu Management For For 3.2 Elect Director Terence Yap Management For Withhold 3.3 Elect Director Runsen Li Management For For 3.4 Elect Director Peter Mak Management For Withhold 3.5 Elect Director Robert Shiver Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 6 Advisory Vote on Say on Pay Frequency Management Three Years One Year CHINA SHENHUA ENERGY CO., LTD. Meeting Date:MAY 25, 2012 Record Date:APR 24, 2012 Meeting Type:ANNUAL Ticker:01088 Security ID:Y1504C113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Report of Board of Directors Management For For 2 Accept Report of Board of Supervisors Management For For 3 Accept Financial Statements and Statutory Reports Management For For 4 Approve Profit Distribution Plan For the Year Ended Dec. 31, 2011 Management For For 5 Authorize Board to Fix Remuneration of Directors and Supervisors Management For For 6 Reappoint KPMG Huazhen and KPMG as PRC and International Auditors, Respectively, and Authorize Board to Fix Their Remuneration Management For For 7 Amend Rules of Procedure of Board Meeting of the Company Management For For 8 Amend Related Party Transactions Decision Making Rules of the Company Management For For 9 Elect Kong Dong as Non-Executive Director Shareholder For For 10 Elect Chen Hongsheng as Non-Executive Director Shareholder For For 11 Amend Articles: Board-Related Management For For 12 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 13 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For CHINA SHENHUA ENERGY CO., LTD. Meeting Date:MAY 25, 2012 Record Date:APR 24, 2012 Meeting Type:SPECIAL Ticker:01088 Security ID:Y1504C113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For CHINA SHIPPING DEVELOPMENT CO., LTD. (FRMRL. SHANGHAI HAI XING) Meeting Date:JAN 16, 2012 Record Date:DEC 16, 2011 Meeting Type:SPECIAL Ticker:01138 Security ID:Y1503Y108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Xu Lirong as Executive Director and Approve Director's Service Contract Management For For 2 Elect Wang Wusheng as Independent Non-Executive Director and Approve Director's Service Contract Management For For CHINA SHIPPING DEVELOPMENT CO., LTD. (FRMRL. SHANGHAI HAI XING) Meeting Date:MAY 17, 2012 Record Date:APR 16, 2012 Meeting Type:ANNUAL Ticker:01138 Security ID:Y1503Y108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept 2011 Audited Financial Statements Management For For 2 Approve 2011 Report of the Board of Directors Management For For 3 Approve 2011 Report of the Supervisory Committee Management For For 4 Approve Final Dividend of RMB 0.10 Per Share Management For For 5 Approve 2011 Annual Report Management For For 6 Authorize Board to Fix Remuneration of Directors, Supervisors and Senior Management of the Company Management For For 7 Reappoint Baker Tilly China and Baker Tilly Hong Kong Limited as Domestic and International Auditors of the Company, Respectively, and Authorize Board to Fix Their Remuneration Management For For 8 Amend Articles Re: Change of Registered Address Management For For 9 Approve Issuance of Corporate Bonds Management For For 10 Authorize Board to Deal with Specific Matters in Relation to the Issuance of Corporate Bonds Management For For CHINA SHIPPING DEVELOPMENT CO., LTD. (FRMRL. SHANGHAI HAI XING) Meeting Date:JUN 20, 2012 Record Date:MAY 23, 2012 Meeting Type:SPECIAL Ticker:01138 Security ID:Y1503Y108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reelect Li Shaode as Executive Director Management For For 2 Reelect Xu Lirong as Executive Director Management For For 3 Reelect Lin Jianqing as Executive Director Management For For 4 Reelect Wang Daxiong as Executive Director Management For For 5 Reelect Zhang Guofa as Executive Director Management For For 6 Reelect Yan Zhichong as Executive Director Management For For 7 Elect Qiu Guoxuan as Executive Director Management For For 8 Reelect Zhu Yongguang as Independent Non-Executive Director Management For For 9 Reelect Zhang Jun as Independent Non-Executive Director Management For For 10 Reelect Lu Wenbin as Independent Non-Executive Director Management For For 11 Reelect Wang Wusheng as Independent Non-Executive Director Management For For 12 Elect Xu Wenrong as Supervisor Management For For 13 Elect Xu Hui as Supervisor Management For For 14 Elect Zhang Rongbiao as Supervisor Management For For CHINA TELECOM CORPORATION LTD Meeting Date:MAY 30, 2012 Record Date:APR 27, 2012 Meeting Type:ANNUAL Ticker:00728 Security ID:Y1505D102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Profit Distribution Proposal for Year Ended Dec. 31, 2011 Management For For 3 Reappoint KPMG and KPMG Huazhen as International and Domestic Auditors Respectively and Authorize Board to Fix Their Remuneration Management For For 4 Elect Ke Ruiwen as Director Management For For 5a Amend Articles Re: Business Scope of the Company Management For For 5b Amend Articles Re: Change of Name of One of the Domestic Shareholders Management For For 5c Authorize Any Director to Complete Registration or Filing of the Amendments to the Articles of Association Management For For 6a Approve Issuance of Debentures Management For Against 6b Authorize Board to Issue Debentures and Determine Specific Terms and Conditions Management For Against 7a Approve Issuance of Company Bonds in the People's Republic of China Management For Against 7b Authorize Board to Issue Company Bonds and Determine Specific Terms and Conditions Management For Against 8 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 9 Approve Increase of Registered Capital of the Company and Amend the Articles of Association to Reflect Increase in the Registered Capital under the General Mandate Management For Against CHINA UNICOM (HONG KONG) LTD Meeting Date:MAY 29, 2012 Record Date:MAY 24, 2012 Meeting Type:ANNUAL Ticker:00762 Security ID:Y1519S111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a1 Reelect Chang Xiaobing as Director Management For For 3a2 Reelect Cheung Wing Lam Linus as Director Management For For 3a3 Reelect John Lawson Thornton as Director Management For For 3a4 Reelect Chung Shui Ming Timpson as Director Management For For 3b Authorize Board to Fix Remuneration of Directors Management For For 4 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against CHONGQING CHANGAN AUTOMOBILE CO., LTD. Meeting Date:DEC 21, 2011 Record Date:DEC 13, 2011 Meeting Type:SPECIAL Ticker:000625 Security ID:Y1583S104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve to Buy Back the Domestically Listed Foreign Shares (B Shares) Management For For 1.1 Approve Price Range of the Share Buy-Back Management For For 1.2 Approve Type, Number and Proportion of the Share Buy-Back Management For For 1.3 Approve Total Capital and Capital Source Used for the Share Buy-Back Management For For 1.4 Approve Period of the Share Buy-Back Management For For 1.5 Approve Manner of Share Buy-Back Management For For 1.6 Approve Terminal Time of the Shareholder Right of the Share Buy-Back Management For For 1.7 Approve Disposal of the Share Buy-Back Management For For 1.8 Approve Resolution Validity Period Management For For 2 Authorize the Board to Handle All Matters Related to the Company's Buy-Back of B Shares Management For For 2.1 Approve to Formulate the Specific Share Buy-back Program Management For For 2.2 Approve to Make, Supplement, Modify and Sign the Declaration Documents and to Handle the Declaration Management For For 2.3 Approve to Determine the Specific Timing, Price and Number of Buy-back and the Specific Buy-back Implementation Plan based on the Actual Situation Management For For 2.4 Approve Cancellation of the Shares Buy-back Management For For 2.5 Approve to Amend the Articles of Association and Handle the Industrial and Commercial Registration According to the Actual Buy-back Situation Management For For 2.6 Approve to Notify and Communicate with the Creditors and to Reach the Debt Settlement Management For For 2.7 Approve Other Necessary Matters Management For For 3 Approve Resignation of Wang Xiaoxiang as Director and Election of Wang Kun as Director Shareholder For For 4 Approve Amendments on Articles of Association Management For For CHONGQING CHANGAN AUTOMOBILE CO., LTD. Meeting Date:FEB 03, 2012 Record Date:JAN 19, 2012 Meeting Type:SPECIAL Ticker:000625 Security ID:Y1583S104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Company's Eligibility for Issuance of Corporate Bonds Management For For 2 Approve Issuance of Corporate Bonds Management For For 2.1 Approve Issue Size Management For For 2.2 Approve Placement Arrangement for the Company's Shareholders Management For For 2.3 Approve Type and Term of the Bonds Management For For 2.4 Approve Use of the Raised Funds Management For For 2.5 Approve the Listing Stock Exchange Management For For 2.6 Approve Resolution Validity Period Management For For 3 Authorize Board to Handle All Matters Related to the Issuance of Corporate Bonds Management For For 4 Authorize Board to Adopt the Corresponding Measures When the Bond Principal and Interest Are Not Expected to Be Paid on Schedule or They Can't Be Paid as Planed on Maturity of the Bond Management For For CHONGQING CHANGAN AUTOMOBILE CO., LTD. Meeting Date:MAY 24, 2012 Record Date:MAY 17, 2012 Meeting Type:ANNUAL Ticker:000625 Security ID:Y1583S104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2011 Work Report of the Board of Directors Management For For 2 Approve 2011 Work Report of the Board of Supervisors Management For For 3 Approve 2011 Annual Report and Annual Report Summary Management For For 4 Approve 2011 Financial Statements and 2012 Financial Budget Report Management For For 5 Approve Proposal on the 2011 Distribution of Profit Management For For 6.1 Elect Xu Liuping as Director Management For For 6.2 Elect Zhang Baolin as Director Management For For 6.3 Elect Zou Wenchao as Director Management For For 6.4 Elect Zhu Huarong as Director Management For For 6.5 Elect Lian Gang as Director Management For For 6.6 Elect Wang Kun as Director Management For For 6.7 Elect Wang Chongsheng as Director Management For For 6.8 Elect Ma Jun as Director Management For For 6.9 Elect Cui Yunjiang as Director Management For For 6.10 Elect Ma Junpo as Director Management For For 6.11 Elect Ouyang Minggao as Independent Director Management For For 6.12 Elect Dong Yang as Independent Director Management For For 6.13 Elect Chen Zhong as Independent Director Management For For 6.14 Elect Wang Zhixiong as Independent Director Management For For 6.15 Elect Peng Shaobing as Independent Director Management For For 7.1 Elect Yang Jian as Supervisor Management For For 7.2 Elect Cai Yong as Supervisor Management For For 7.3 Elect Yuan Mingxue as Supervisor Management For For 7.4 Elect Liang Guangzhong as Supervisor Management For For 8 Approve to Amend the Articles of Association Management For For 9 Approve to Ratify the 2012 Estimation of Daily Related-party Transactions Management For For 10 Approve 2012 Financing Plan Management For For 11 Approve to Re-sign the Daily Related-party Transaction Framework Agreement, Property Leasing Framework Agreement, and Comprehensive Service Agreement Management For For CHONGQING CHANGAN AUTOMOBILE CO., LTD. Meeting Date:JUN 26, 2012 Record Date:JUN 15, 2012 Meeting Type:SPECIAL Ticker:000625 Security ID:Y1583S104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2012 Financial Services Agreement with China South Industries Group Finance Co., Ltd. Management For Against CNOOC LTD. Meeting Date:MAY 25, 2012 Record Date:MAY 21, 2012 Meeting Type:ANNUAL Ticker:00883 Security ID:Y1662W117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Accept Financial Statements and Statutory Reports Management For For 1b Declare Final Dividend Management For For 1c Reelect Wu Guangqi as Executive Director Management For For 1d Reelect Wu Zhenfang as Non-Executive Director Management For For 1e Reelect Tse Hau Yin, Aloysius as Independent Non-Executive Director Management For For 1f Authorize Board to Fix Remuneration of Directors Management For For 1g Reappoint Auditors and Authorize Board to Fix Their Remuneration Management For For 2a Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 2b Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 2c Authorize Reissuance of Repurchased Shares Management For Against COSCO PACIFIC LIMITED Meeting Date:MAY 17, 2012 Record Date:MAY 14, 2012 Meeting Type:ANNUAL Ticker:01199 Security ID:G2442N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a1 Reelect Li Yunpeng as Director Management For For 3a2 Reelect Wang Xingru as Director Management For For 3a3 Reelect Wan Min as Director Management For Against 3a4 Reelect Feng Bo as Director Management For Against 3a5 Reelect Wang Wei as Director Management For For 3a6 Reelect Yin Weiyu as Director Management For For 3a7 Reelect Timonthy George Freshwater as Director Management For For 3b Elect Adrian David Li Man Kiu as Director Management For For 3c Authorize Board to Fix Remuneration of Directors Management For For 4 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 5a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5b Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5c Authorize Reissuance of Repurchased Shares Management For Against COUNTRY STYLE COOKING RESTAURANT CHAIN CO LTD Meeting Date:AUG 15, 2011 Record Date:JUL 08, 2011 Meeting Type:ANNUAL Ticker:CCSC Security ID:22238M109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Omnibus Stock Plan Management For Against 2 Other Business (Voting) Management For Against DAH CHONG HONG HOLDINGS LTD Meeting Date:MAY 16, 2012 Record Date:MAY 11, 2012 Meeting Type:ANNUAL Ticker:01828 Security ID:Y19197105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Reelect Hui Ying Bun as Director Management For For 3b Reelect Lau Sei Keung as Director Management For For 3c Reelect Tsoi Tai Kwan, Arthur as Director Management For Against 3d Reelect Yin Ke as Director Management For Against 3e Reelect Fei Yiping as Director Management For For 4 Reappoint KPMG as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against 8 Approve Fee of HK$500,000 Per Annum to Hui Ying Bun Management For For 9 Approve Fee Payable to the Members of Nomination Committee Management For For 10 Approve Intra-Group Transfer of Property Management For For 11 Amend Articles of Association of the Company and Adopt the New Articles of Association of the Company Management For For DAIRY FARM INTERNATIONAL Meeting Date:MAY 09, 2012 Record Date: Meeting Type:ANNUAL Ticker:D01 Security ID:G2624N153 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports and to Approve Dividends Management For For 2 Reelect Mark Greenberg as Director Management For For 3 Reelect Adam Keswick as Director Management For For 4 Reelect Ben Keswick as Director Management For For 5 Reelect Sir Henry Keswick as Director Management For For 6 Reelect A.J.L. Nightingale as Director Management For For 7 Reelect Percy Weatherall as Director Management For For 8 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 9 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 10 Authorize Share Repurchase Program Management For For DATANG INTERNATIONAL POWER GENERATION CO. LTD Meeting Date:AUG 26, 2011 Record Date:JUL 27, 2011 Meeting Type:SPECIAL Ticker:00991 Security ID:Y20020106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Profit Distribution Proposal for the Year 2010 Management For For DATANG INTERNATIONAL POWER GENERATION CO. LTD Meeting Date:OCT 25, 2011 Record Date:SEP 23, 2011 Meeting Type:SPECIAL Ticker:00991 Security ID:Y20020106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Provision of Guarantee for the Financing of Hebei Datang International Qian'an Thermal Power Generation Company Limited in an Amount not Exceeding RMB 60 Million Management For For 2 Approve Provision of Guarantee for the Financing of Jiangxi Datang International Xinyu Power Generation Company Limited in an Amount not Exceeding RMB 180 Million Management For For 3 Approve Provision of Guarantee for the Financing of Gansu Datang International Liancheng Power Generation Company Limited in an Amount not Exceeding RMB 640 Million Management For For 4 Approve Provision of Guarantee for the Financing of Datang Inner Mongolia Duolun Coal Chemical Company Limited in an Amount not Exceeding RMB 4.2 Billion Management For For 5 Approve Provision of Guarantee for the Financing of Shanxi Datang International Yungang Thermal Power Company Limited in an Amount not Exceeding RMB 80 Million Management For For DATANG INTERNATIONAL POWER GENERATION CO. LTD Meeting Date:DEC 06, 2011 Record Date:OCT 31, 2011 Meeting Type:SPECIAL Ticker:00991 Security ID:Y20020106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Provision of Entrusted Loan Management For For 2 Approve Capital Contribution Management For For 3a Approve Provision of Guarantee for the Financing of Hebei Datang International Wangtan Power Generation Company Limited Shareholder None For 3b Approve Provision of Guarantee for the Financing of Sichuan Jinkang Electricity Development Company Limited Shareholder None For 3c Approve Provision of Guarantee for the Financing of Fujian Datang International Ningde Power Generation Company Limited Shareholder None For 4a Elect Zhou Xinnong as Supervisor Shareholder None For 4b Remove Fu Guoqiang as Supervisor Shareholder None For 5 Approve Issuance of RMB 10 Billion Super Short-Term Debentures Shareholder None For 6 Approve Non-Public Issuance of RMB 10 Billion Debt Financing Instruments Shareholder None For DATANG INTERNATIONAL POWER GENERATION CO. LTD Meeting Date:JUN 06, 2012 Record Date:MAY 07, 2012 Meeting Type:ANNUAL Ticker:00991 Security ID:Y20020106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Supervisory Committee Management For For 3 Approve Proposal of Final Accounts Management For For 4 Approve Profit Distribution Proposal Management For For 5 Reappoint RSM China Certified Public Accountants Co., Ltd.(Special Ordinary Partnership) and RSM Nelson Wheeler Certified Public Accounts (Hong Kong) as Domestic and Overseas Auditors and Authorize Board to Fix Their Remuneration Management For For 6a Approve Guarantees of Up to RMB 80 Million to Shanxi Datang International Yungang Thermal Power Company Limited Management For For 6b Approve Guarantees of Up to RMB 600 Million to Shenzhen Datang Baochang Gas Power Generation Co., Ltd. Management For For 6c Approve Guarantees of Up to RMB 80 Million to Hebei Datang International Tangshan Thermal Power Generation Company Ltd. Shareholder For For 7 Approve Counter-Guarantee of HK$660 Million for the Borrowings of Datang International (Hong Kong) Limited Management For For 8 Approve Entrusted Loan to Sichuan Datang International Ganzi Hydropower Development Company Limited Management For For 9 Approve Framework Agreement for Purchase and Sale of Coal Management For For 10 Approve Inner Mongolia Purchase of Coal Contracts Management For For 11 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For DONGFANG ELECTRIC CORP. LTD. Meeting Date:DEC 22, 2011 Record Date:NOV 21, 2011 Meeting Type:SPECIAL Ticker:01072 Security ID:Y20958107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Approve 2012 Purchase and Production Services Framework Agreement and Related Annual Caps Management For For 1b Approve 2012 Sales and Production Services Framework Agreement and Related Annual Caps Management For For 1c Approve 2012 Financial Services Framework Agreement and Related Annual Caps Management For Against 1d Authorize Board to Deal with All Matters Relating to the Continuing Connected Transactions Management For Against 2a Amend Articles Re: Article 188 Management For For 2b Amend Articles Re: Article 189 Management For For 2c Authorize Board to Deal with All Matters Relating to the Proposed Amendments to the Articles of Association Management For For DONGFANG ELECTRIC CORP. LTD. Meeting Date:MAY 17, 2012 Record Date:APR 16, 2012 Meeting Type:ANNUAL Ticker:01072 Security ID:Y20958107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Report of the Board of Directors Management For For 2 Accept Report of the Supervisory Committee Management For For 3 Approve Profit Distribution Proposal and Payment of Final Dividend for the Year Ended Dec. 31, 2011 Management For For 4 Accept Financial Statements and Statutory Reports Management For For 5 Reappoint ShineWing Certified Public Accountants as Auditors and Authorize Board to Fix Their Remuneration Management For For 6a Elect Si Zefu as Non-Independent Director Management For Against 6b Elect Zhang Xiaolun as Non-Independent Director Management For For 6c Elect Wen Shugang as Non-Independent Director Management For For 6d Elect Huang Wei as Non-Independent Director Management For For 6e Elect Zhu Yuanchao as Non-Independent Director Management For For 6f Elect Zhang Jilie as Non-Independent Director Management For For 6g Elect Li Yanmeng as Independent Non-Executive Director Management For For 6h Elect Zhao Chunjun as Independent Non-Executive Director Management For For 6i Elect Peng Shaobing as Independent Non-Executive Director Management For For 7 Elect WenBingyou as Supervisor Management For For 8 Elect Wen Limen as Supervisor Management For For 9 Approve Remuneration of Directors Management For For 10 Approve Remuneration of Supervisory Committee Management For For 1 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against DONGFENG MOTOR GROUP COMPANY LTD Meeting Date:JUN 21, 2012 Record Date:MAY 21, 2012 Meeting Type:ANNUAL Ticker:00489 Security ID:Y21042109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Report of the Board of Directors Management For For 2 Accept Report of the Supervisory Committee Management For For 3 Accept Financial Statements and Report of International Auditors Management For For 4 Approve Profit Distribution Proposal and Authorize Board to Deal with All Issues in Relation to Distribution of Final Dividend Management For For 5 Authorize Board to Deal with All Issues in Relation to Distribution of Interim Dividend Management For For 6 Reappoint Ernst & Young as International Auditors and Ernst & Young Hua Ming as PRC Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Authorize Board to Fix Remuneration of Directors and Supervisors Management For For 8 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against FOOK WOO GROUP HOLDINGS LTD. Meeting Date:SEP 06, 2011 Record Date:SEP 01, 2011 Meeting Type:ANNUAL Ticker:00923 Security ID:G3618A108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Reelect Leung Tat Piu as Executive Director Management For For 3 Reelect Cheng Chun Keung, Thomas as Executive Director Management For For 4 Reelect Cheng Chi Ming, Brian as Non-Executive Director Management For For 5 Reelect Pei Cheng Ming, Michael as Non-Executive Director Management For For 6 Reelect Chan Kong as Independent Non-Executive Director Management For For 7 Reelect Lau Shun Chuen as Independent Non-Executive Director Management For For 8 Authorize Board to Fix the Remuneration of Directors Management For For 9 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 10 Authorize Share Repurchase Program Management For For 11 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 12 Authorize Reissuance of Repurchased Shares Management For Against GREAT WALL MOTOR CO., LTD. Meeting Date:JAN 16, 2012 Record Date:DEC 16, 2011 Meeting Type:SPECIAL Ticker:02333 Security ID:Y2882P106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Repurchase of Up to 10 Percent of Issued H Share Capital Management For For GREAT WALL MOTOR CO., LTD. Meeting Date:JAN 16, 2012 Record Date:DEC 16, 2011 Meeting Type:SPECIAL Ticker:02333 Security ID:Y2882P106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Utilization of all the Unallocated Net Proceeds Raised from the A Share Offering Management For For 2 Amend Articles Re: Financial Statements Management For For 3 Authorize Repurchase of Up to 10 Percent of Issued H Share Capital Management For For GREAT WALL MOTOR CO., LTD. Meeting Date:MAY 07, 2012 Record Date:APR 05, 2012 Meeting Type:ANNUAL Ticker:02333 Security ID:Y2882P106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend of RMB 0.3 Per Share Management For For 3 Approve Annual Report for the Year Ended Dec. 31, 2011 Management For For 4 Adopt 2011 Report of the Board of Directors Management For For 5 Adopt Independent Non-executive Directors 2011 Report Management For For 6 Adopt Board of Supervisory Committee 2011 Report Management For For 7 Reappoint Deloitte Touche Tohmatsu Certified Public Accountants Limited as PRC Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 9 Authorize Repurchase of Up to10 Percent of Issued H Share Capital Management For For GREAT WALL MOTOR CO., LTD. Meeting Date:MAY 07, 2012 Record Date:APR 05, 2012 Meeting Type:SPECIAL Ticker:02333 Security ID:Y2882P106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Repurchase of Up to 10 Percent of Issued H Share Capital Management For For GUANGDONG ELECTRIC POWER DEVELOPMENT CO., LTD. Meeting Date:JUL 20, 2011 Record Date:JUL 13, 2011 Meeting Type:SPECIAL Ticker:000539 Security ID:Y2923E110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Provision of Guarantee for Guangdong Shaoguan Yue Jiang Power Supply Limited Management For For 2 Approve Provision of Guarantee for Yunnan Baoshan Binglangjiang Hydroelectricity Development Co., Ltd. Management For For GUANGDONG ELECTRIC POWER DEVELOPMENT CO., LTD. Meeting Date:DEC 08, 2011 Record Date:DEC 01, 2011 Meeting Type:SPECIAL Ticker:000539 Security ID:Y2923E110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Company's Eligibility for Assets Purchase via Share Offering by Listed Companies Management For For 2 Approve the Related-Party Transactions Regarding Major Assets Restructuring and Assets Purchase via Share Offering Management For For 2.1 Approve Issue Type and Par Value Management For For 2.2 Approve Manner of Issuance Management For For 2.3 Approve Issue Parties and Subscription Manner Management For For 2.4 Approve the Target Assets Management For For 2.5 Approve Pricing Principle and Pricing Ex-date Management For For 2.6 Approve Transaction Price Management For For 2.7 Approve the Net Assets Change Attribution during the Time from Base Date of Evaluation to Delivery Date Management For For 2.8 Approve Number of Issuance Management For For 2.9 Approve Arrangement on the Lock-Up Period Management For For 2.10 Approve Listing Location Management For For 2.11 Approve Arrangement on the Accumulated Undistributed Profits Management For For 2.12 Approve the Target Assets Transfer and Default Responsibility Management For For 2.13 Approve Resolution Validity Period of the Assets Purchase via Share Offering Management For For 2.14 Authorize Board to Handle All Matters Related to the Assets Purchase via Share Offering Management For For 3 Approve Report on Related-Party Transactions Regarding Major Assets Restructuring and Assets Purchase via Share Offering and Its Summary Management For For 4 Approve to Sign the Agreement of Assets Purchase via Share Offering with Guangdong Yudean Group Co., Ltd. Management For For 5 Approve Audit Report, Earnings Forecast Review Report and Assets Assessment Report Relating to the Major Assets Restructuring Management For For 6 Approve the Newly Added Daily Related-Party Transactions after Completion of the Major Assets Restructuring Management For For 7 Approve Waive Mandatory Tender Offer to Guangdong Yudean Group Co., Ltd. to Increase the Company's Shares Management For For 8 Approve to Replace the Relevant Resolutions of Major Assets Restructuring Concerning Assets Purchase via Share Offering Adopted by the Fourth Extraordinary General Meeting in 2010 Management For For 9 Approve to Provide Guarantee for the Financial Bonds Issued by Guangdong Yudean Finance Co., Ltd. Management For For 10 Approve Capital Increase in Guangdong Yudean Holding West Investment Co., Ltd. Management For For 11 Approve Adjustment to the Fuel Procurement Model of Guangdong Shaoguan Yue Jiang Power Supply Limited Management For For 12 Approve to Provide Guarantee for Another Company Management For For 13 Approve Resignation of Yang Zhishan as Independent Director and Nomination of Zhang Hua as the Candidate for Independent Director Management For For GUANGZHOU AUTOMOBILE GROUP CO., LTD. Meeting Date:FEB 29, 2012 Record Date:JAN 27, 2012 Meeting Type:SPECIAL Ticker:02238 Security ID:Y2931M104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Adopt H Share Appreciation Rights Scheme Management For For 1b Approve Initial Grant of 35.85 Million H Share Appreciation Rights Pursuant to the H Share Appreciation Rights Scheme Management For For 1c Authorize Board to Do All Such Acts, Matters and Things Necessary in Respect of the H Share Appreciation Rights Scheme Management For For GUANGZHOU AUTOMOBILE GROUP CO., LTD. Meeting Date:APR 20, 2012 Record Date:MAR 19, 2012 Meeting Type:SPECIAL Ticker:02238 Security ID:Y2931M104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve BDO China Shu Lun Pan Certified Public Accountants LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For GUANGZHOU AUTOMOBILE GROUP CO., LTD. Meeting Date:JUN 21, 2012 Record Date:MAY 21, 2012 Meeting Type:ANNUAL Ticker:02238 Security ID:Y2931M104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Board of Directors' Report Management For For 2 Accept Supervisory Committee's Report Management For For 3 Accept Financial Report of the Company Management For For 4 Approve Profit Distribution Proposal Management For For 5a Appoint International Auditor Management For For 5b Appoint Domestic Auditor and Internal Control Auditor Management For For 6a Elect Zhang Fangyou as Director Management For For 6b Elect Zeng Qinghong as Director Management For For 6c Elect Yuan Zhongrong as Director Management For For 6d Elect Lu Sa as Director Management For For 6e Elect Fu Shoujie as Director Management For For 6f Elect Liu Huilian as Director Management For For 6g Elect Wei Xiaoqin as Director Management For For 6h Elect Li Tun as Director Management For For 6i Elect Li Pingyi as Director Management For For 6j Elect Ding Hongxiang as Director Management For For 6k Elect Wu Gaogui as Director Management For For 6l Elect Ma Guohua as Director Management For For 6m Elect Xiang Bing as Director Management For For 6n Elect Law Albert Yu Kwan as Director Management For For 6o Elect Li Zhengxi as Director Management For For 7a Elect Gao Fusheng as Supervisor Management For For 7b Elect Huang Zhiyong as Supervisor Management For For 7c Elect He Yuan as Supervisor Management For For 8 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against HOPEWELL HOLDINGS LTD. Meeting Date:OCT 20, 2011 Record Date:OCT 12, 2011 Meeting Type:ANNUAL Ticker:00054 Security ID:Y37129163 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend of HK$0.58 Per Share and Special Final Dividend of HK$0.45 Per Share Management For For 3a1 Reelect Josiah Chin Lai Kwok as Director Management For Against 3a2 Reelect Guy Man Guy Wu as Director Management For Against 3a3 Reelect Wu Ivy Sau Ping Kwok as Director Management For For 3a4 Reelect Linda Lai Chuen Loke as Director Management For For 3a5 Reelect Sunny Tan as Director Management For For 3b Authorize Board to Fix the Remuneration of Directors Management For For 4 Approve Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5a Authorize Repurchase of Up to Ten Percent of Issued Share Capital Management For For 5b Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5c Authorize Reissuance of Repurchased Shares Management For Against HTC CORPORATION Meeting Date:JUN 12, 2012 Record Date:APR 13, 2012 Meeting Type:ANNUAL Ticker:2498 Security ID:Y3732M103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2011 Business Operations Report and Financial Statements Management For For 2 Approve Plan on 2011 Profit Distribution Management For For 3 Approve to Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 4 Transact Other Business Management None None INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED Meeting Date:NOV 29, 2011 Record Date:OCT 24, 2011 Meeting Type:SPECIAL Ticker:01398 Security ID:ADPV10686 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Issuance of Subordinated Bonds Management For For 2 Elect Jiang Jianqing as Executive Director of the Bank Management For For 3 Elect Yang Kaisheng as Executive Director of the Bank Management For For 4 Elect Wong Kwong Shing, Frank as Independent Non-Executive Director of the Bank Management For For 5 Elect Tian Guoqiang as Independent Non-Executive Director of the Bank Management For For 6 Elect Wang Chixi as Shareholder Supervisor of the Bank Management For For 7 Elect Huan Huiwu as Non-Executive Director of the Bank Shareholder None For 8 Elect Wang Xiaoya as Non-Executive Director of the Bank Shareholder None For 9 Elect Ge Rongrong as Non-Executive Director of the Bank Shareholder None For 10 Elect Li Jun as Non-Executive Director of the Bank Shareholder None For 11 Elect Wang Xiaolan as Non-Executive Director of the Bank Shareholder None For 12 Elect Yao Zhongli as Non-Executive Director of the Bank Shareholder None For INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED Meeting Date:FEB 23, 2012 Record Date:JAN 20, 2012 Meeting Type:SPECIAL Ticker:01398 Security ID:ADPV10686 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Fixed Assets Investment Budget for 2012 Management For For 2 Elect Or Ching Fai as Director Management For For INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED Meeting Date:MAY 31, 2012 Record Date:APR 30, 2012 Meeting Type:ANNUAL Ticker:01398 Security ID:Y3990B112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept 2011 Work Report of Board of Directors Management For For 2 Accept 2011 Work Report of Board of Supervisors Management For For 3 Accept Bank's 2011 Audited Accounts Management For For 4 Approve 2011 Profit Distribution Plan Management For For 5 Reappoint Ernst & Young and Ernst & Young Hua Ming as Auditors and Authorize Board to Fix Their Aggregate Audit Fees for 2012 of RMB 165.6 Million Management For For 6 Elect Dong Juan as External Supervisor Management For For 7 Elect Meng Yan as External Supervisor Management For For 8 Elect Hong Yongmiao as Independent Non-Executive Director Shareholder None For 9 Approve Payment of Remuneration to Directors and Supervisors Shareholder None For INNER MONGOLIA YITAI COAL CO., LTD. Meeting Date:AUG 26, 2011 Record Date:AUG 22, 2011 Meeting Type:SPECIAL Ticker:900948 Security ID:Y40848106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2011 Supplementary Daily Continuing Related-Party Transactions with Inner Mongolia Yitai Group Co., Ltd. Management For For 2 Approve Provision of Guarantee for Controlled Subsidiaries and Associates Management For For 3 Approve Appointment of 2011 Audit Firm Management For For 4 Approve to Amend Relevant Resolutions of Issuance of H Shares and Listing Passed in the First EGM of 2010 Management For For INNER MONGOLIA YITAI COAL CO., LTD. Meeting Date:MAY 08, 2012 Record Date:APR 26, 2012 Meeting Type:ANNUAL Ticker:900948 Security ID:Y40848106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2011 Work Report of the Board of Directors Management For For 2 Approve 2011 Work Report of the Board of Supervisors Management For For 3 Approve 2011 Work Report of Independent Directors Management For For 4 Approve the Confirmation of the Difference between the Actual Occurred and Estimated Amount of Related-party Transaction in 2011 and the Estimation of Daily Related-party Transaction in 2012 Management For For 5 Approve Plan on the 2011 Distribution of Profit Management For For 6 Approve Plan on the Distribution of Accumulated Profit Management For For 7 Approve 2011 Annual Report Management For For 8 Amend Articles of Association Management For For 9 Approve to Amend Management System of External Guarantee Management For For 10 Approve to Appoint 2012 Audit Firm and Internal Audit Firm Management For For JIANGLING MOTORS CORP. LTD Meeting Date:MAR 01, 2012 Record Date:FEB 27, 2012 Meeting Type:SPECIAL Ticker:000550 Security ID:Y4442C112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Recurring Related Party Transactions Framework Program between the Company and another Company Management For For 2 Approve the Recurring Related Party Transactions Framework Program between the Company and a Second Company Management For For 3 Approve the Recurring Related Party Transactions Framework Program between the Company and a Third Company Management For For 4 Approve the Recurring Related Party Transactions Framework Program between the Company and a Fourth Company Management For Against 5 Approve the Recurring Related Party Transactions Framework Program between the Company and a Fifth Company Management For For 6 Approve the Recurring Related Party Transactions Framework Program between the Company and a Sixth Company Management For For 7 Approve the Recurring Related Party Transactions Framework Program between the Company and a Seventh Company Management For For 8 Approve the Recurring Related Party Transactions Framework Program between the Company and a Eighth Company Management For For 9 Approve the Recurring Related Party Transactions Framework Program between the Company and a Ninth Company Management For For 10 Elect Xiao Dawei as Director Shareholder For For JIANGLING MOTORS CORP. LTD Meeting Date:JUN 19, 2012 Record Date:JUN 14, 2012 Meeting Type:ANNUAL Ticker:000550 Security ID:Y4442C112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2011 Work Report of the Board of Directors Management For For 2 Approve 2011 Work Report of the Board of Supervisors Management For For 3 Approve 2011 Financial Statements Management For For 4 Approve Proposal on the 2011 Distribution of Profit Management For For 5 Approve to Adjust the Allowance of Independent Directors Management For For 6 Approve to Re-appoint PricewaterhouseCoopers Certified Public Accountants as Company's Audit Firm from the year of 2013 to 2015 within Annual Audit Fee CNY 1.8 Million Management For For 7 Approve to Re-appoint PricewaterhouseCoopers Certified Public Accountants as Company's 2012 Internal Control Audit Firm within Annual Audit Fee CNY 0.8 Million Management For For JIANGXI COPPER COMPANY LTD. Meeting Date:DEC 06, 2011 Record Date:NOV 04, 2011 Meeting Type:SPECIAL Ticker:00358 Security ID:Y4446C100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Profit Distribution Management For For 2 Appoint Ernst & Young Hua Ming Certified Public Accountants as Internal Control Accountant and Authorize Board to Fix Their Remuneration Management For For 3 Approve Consolidated Supply and Services Agreement 1 and related Annual Caps Management For For 4 Approve Consolidated Supply and Services Agreement 2 and related Annual Caps Management For For 5 Approve Financial Services Agreement and related Annual Caps Management For Against JIANGXI COPPER COMPANY LTD. Meeting Date:JUN 19, 2012 Record Date:MAY 18, 2012 Meeting Type:ANNUAL Ticker:00358 Security ID:Y4446C100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Supervisory Committee Management For For 3 Accept Financial Statements and Statutory Reports Management For For 4 Approve Profit Distribution Proposal for the Year 2011 Management For For 5 Approve Revised Financial Services Agreement and Relevant Annual Caps Management For Against 6 Approve New Land Leasing Agreement and Relevant Annual Caps Management For For 7a Elect Li Yihuang as Director Management For For 7b Elect Li Baomin as Director Management For For 7c Elect Gao Jianmin as Director Management For For 7d Elect Liang Qing as Director Management For For 7e Elect Gan Chengjiu as Director Management For For 7f Elect Hu Qingwen as Director Management For For 7g Elect Shi Jialiang as Director Management For For 7h Elect Wu Jianchang as Director Management For For 7i Elect Gao Dezhu as Director Management For For 7j Elect Zhang Weidong as Director Management For For 7k Elect Deng Hui as Director Management For For 8 Authorize Board to Enter into Service Contract and/or Appointment Letter with the Newly Elected Executive and Independent Non-Executive Directors Management For For 9a Elect Hu Faliang as Supervisor Management For For 9b Elect Wu Jinxing as Supervisor Management For For 9c Elect Wan Sujuan as Supervisor Management For For 9d Elect Xie Ming as Supervisor Management For For 9e Elect Lin Jinliang as Supervisor Management For For 10 Authorize Board to Enter into Service Contract or Appointment Letter with the Newly Elected Supervisors Management For For 11 Approve Annual Remuneration of Directors and Supervisors Management For For 12 Appoint Deloitte Touche Tohmatsu CPA Ltd. as Domestic Auditors and Internal Control Audit Institution and Deloitte Touche Tohmatsu as Overseas Auditors and Authorize Board to Fix Their Remuneration Management For For 13 Approve Permanent Replenishment of Working Capital by Surplus Capital From Previous A Share Issue Management For For 14 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 15 Approve Expansion of Business Scope of the Company and Amend the Relevant Provisions of the Articles of Association Shareholder None For LITE-ON IT CORP. Meeting Date:JUN 19, 2012 Record Date:APR 20, 2012 Meeting Type:ANNUAL Ticker:8008 Security ID:Y5319C101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2011 Business Operations Report and Financial Statements Management For For 2 Approve Plan on 2011 Profit Distribution Management For For 3 Approve the Issuance of New Shares by Capitalization of 2011 Profit and Staff Bonus Management For For 4 Approve to Amend the Articles of Association Management For For 5 Approve Amendment to Rules and Procedures for Election of Directors Management For For 6 Approve to Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 7 Approve Amendments on the Procedures for Lending Funds, Endorsement and Guarantees Management For For 8 Transact Other Business Management None None LONKING HOLDINGS LTD. Meeting Date:MAY 25, 2012 Record Date:MAY 22, 2012 Meeting Type:ANNUAL Ticker:03339 Security ID:G5636C107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend of HK$0.09 Per Share Management For For 3a Reelect Li San Yim as Executive Director Management For For 3b Reelect Qiu Debo as Executive Director Management For For 3c Reelect Luo Jianru as Executive Director Management For For 3d Reelect Chen Chao as Executive Director Management For For 3e Reelect Lin Zhong Ming as Executive Director Management For For 3f Reelect Ngai Ngan Ying as Non-Executive Director Management For For 3g Reelect Qian Shizheng as Independent Non-Executive Director Management For For 3h Reelect Pan Longqing as Independent Non-Executive Director Management For For 3i Reelect Han Xuesong as Independent Non-Executive Director Management For For 3j Elect Zheng Kewen as Executive Director Management For For 3k Elect Yin Kunlun as Executive Director Management For For 3l Elect Jin Zhiguo as Independent Non-Executive Director Management For For 3m Authorize Board to Fix Remuneration of Directors Management For For 4 Reappoint Ernst & Young, Certified Public Accountants as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against MEDIATEK INC. Meeting Date:JUN 13, 2012 Record Date:APR 13, 2012 Meeting Type:ANNUAL Ticker:2454 Security ID:Y5945U103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2011 Business Operations Report and Financial Statements Management For For 2 Approve Plan on 2011 Profit Distribution Management For For 3 Amend Articles of Association Management For For 4 Approve Amendment to Rules and Procedure for Election of Directors and Supervisors Management For For 5 Approve to Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 6.1 Elect Ming-Kai Tsai with Shareholder Number 1 as Director Management For For 6.2 Elect Jyh-Jer Cho with Shareholder Number 2 as Director Management For For 6.3 Elect Ching-Jiang Hsieh with Shareholder Number 11 as Director Management For For 6.4 Elect Cheng-Yaw Sun with Shareholder Number 109274 as Director Management For For 6.5 Elect Kenneth Kin with ID Number F102831367 as Director Management For For 6.6 Elect Chung-Yu Wu with Shareholder Number 1512 as Independent Director Management For For 6.7 Elect Peng-Heng Chang with ID Number A102501350 as Independent Director Management For For 6.8 Elect Chung-Lang Liu, a Representative of MediaTek Capital Corp. with Shareholder Number 2471, as Supervisor Management For For 6.9 Elect Ming-Je Tang, a Representative of National Taiwan University with Shareholder Number 23053, as Supervisor Management For For 6.10 Elect Paul Wang with Shareholder Number 1955 as Supervisor Management For For 7 Approve Release of Restrictions of Competitive Activities of Newly Elected Directors Management For For 8 Transact Other Business (Non-Voting) Management None None NAGACORP LTD. Meeting Date:JAN 30, 2012 Record Date: Meeting Type:SPECIAL Ticker:03918 Security ID:G6382M109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Approve Share Purchase Agreement Management For For 1b Approve Creation and Issue of Convertible Bonds Management For For 1c Approve Allotment and Issue of New Shares upon Conversion of the Convertible Bonds Management For For 1d Approve Allotment and Issue of Consideration Shares Management For For 1e Authorize Any One Director to Execute Documents and Undertake All Acts Necessary in Relation to the Share Purchase Agreement Management For For NAGACORP LTD. Meeting Date:MAY 24, 2012 Record Date:MAY 18, 2012 Meeting Type:ANNUAL Ticker:03918 Security ID:G6382M109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Reelect Philip Lee Wai Tuck as Executive Director Management For For 3b Reelect Timothy Patrick McNally as Non-Executive Director Management For For 3c Reelect Michael Lai Kai Jin as Independent Non-Executive Director Management For For 4 Authorize Board to Fix Remuneration of Directors Management For For 5 Reappoint BDO Limited as Auditors and Authorize Board to Fix Their Remuneration Management For For 6a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6b Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6c Authorize Reissuance of Repurchased Shares Management For Against NINE DRAGONS PAPER (HOLDINGS) LTD. Meeting Date:NOV 21, 2011 Record Date:NOV 16, 2011 Meeting Type:ANNUAL Ticker:02689 Security ID:G65318100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a1 Reelect Cheung Yan as Director Management For For 3a2 Reelect Liu Ming Chung as Director Management For For 3a3 Reelect Tam Wai Chu, Maria as Director Management For For 3a4 Reelect Wang Hong Bo as Director Management For For 3b Authorize Board to Fix the Remuneration of Directors Management For For 4 Reappoint Auditors and Authorize Board to Fix Their Remuneration Management For For 5a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5b Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5c Authorize Reissuance of Repurchased Shares Management For Against PEGATRON CORP. Meeting Date:JUN 27, 2012 Record Date:APR 27, 2012 Meeting Type:ANNUAL Ticker:4938 Security ID:Y6784J100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2011 Business Operations Report and Financial Statements Management For For 2 Approve Plan on 2011 Profit Distribution Management For For 3 Approve to Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 4 Approve Amendments on the Procedures for Lending Funds to Other Parties, and Endorsement and Guarantees Management For For 5 Amend the Articles of Association Management For For 6 Approve to Issue the Restricted Stock Management For Against PEOPLE'S FOOD HOLDINGS LTD Meeting Date:APR 25, 2012 Record Date: Meeting Type:ANNUAL Ticker:P05 Security ID:G7000R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Reelect Ow Chin Hock as Director Management For For 3 Reelect Chan Kin Sang as Director Management For For 4 Approve Directors' Fees of SGD 150,000 for the Year Ended Dec. 31, 2011 Management For For 5 Reappoint BDO Limited, Certified Public Accountants, Hong Kong and Appoint BDO LLP, Certified Public Accountants, Singapore as Joint Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 7 Approve Issuance of Shares and Grant of Options under the People's Food Share Option Scheme 2009 Management For Against 8 Authorize Share Repurchase Program Management For For PETROCHINA COMPANY LIMITED Meeting Date:OCT 20, 2011 Record Date:SEP 19, 2011 Meeting Type:SPECIAL Ticker:601857 Security ID:Y6883Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Connected Transaction with a Related Party Management For For 2 Elect Wang Lixin as Supervisor Management For For PETROCHINA COMPANY LIMITED Meeting Date:MAY 23, 2012 Record Date:APR 20, 2012 Meeting Type:ANNUAL Ticker:601857 Security ID:Y6883Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Report of the Board of Directors Management For For 2 Accept Report of the Supervisory Committee Management For For 3 Accept Financial Statements and Statutory Reports Management For For 4 Approve Final Dividend Management For For 5 Authorize Board to Determine the Distribution of Interim Dividends for the Year 2012 Management For For 6 Reappoint PricewaterhouseCoopers, Certified Public Accountants as International Auditors and PricewaterhouseCoopers Zhong Tian CPAs Company Limited, Certified Public Accountants as Domestic Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For REALTEK SEMICONDUCTOR CORP. Meeting Date:JUN 12, 2012 Record Date:APR 13, 2012 Meeting Type:ANNUAL Ticker:2379 Security ID:Y7220N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2011 Business Operations Report and Financial Statements Management For For 2 Approve Plan on 2011 Profit Distribution Management For For 3 Approve the Issuance of New Shares by Capitalization of 2011 Profit Management For For 4 Approve Allocation of Cash Dividend from Capital Reserves Management For For 5 Approve to Issue the Restricted Stock in 2012 Management For Against 6 Approve to Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 7 Approve to Amend the Articles of Association Management For For 8.1 Elect Yeh, Nan-Horng, a Representative of Uniglobe Securities (MALAYSIA) Limited with Shareholder No. 144116 as Director Shareholder None For 8.2 Elect Lee, Chao-Cheng, a Representative of Uniglobe Securities (MALAYSIA) Limited with Shareholder No. 144116 as Director Shareholder None For 8.3 Elect Yeh, Po-Len, a Representative of Forehead International Co., LTD with Shareholder No. 117355 as Director Shareholder None For 8.4 Elect Chern, Kuo-Jong, a Representative of Forehead International Co., LTD with Shareholder No. 117355 as Director Shareholder None For 8.5 Elect Chiu, Sun-Chien with Shareholder No. 195 as Director Shareholder None For 8.6 Elect Ni, Shu-Ching with Shareholder No. 88 as Director Shareholder None For 8.7 Elect Tsai, Tyau-Chang with ID NO. Q102343646 as Director Shareholder None For 8.8 Elect Fan, Mu-Kung with Shareholder No. 1249 as Supervisor Shareholder None For 8.9 Elect Wu, Tzuoh-Jeong, a Representative of United Glory Ltd. with Shareholder No. 65704 as Supervisor Shareholder None For 8.10 Elect Wu, Cheng-Ying, a Representative of United Glory Ltd. with Shareholder No. 65704 as Supervisor Shareholder None For 9 Approve Release of Restrictions of Competitive Activities of Directors Management For Against 10 Transact Other Business Management None None SHANGHAI INDUSTRIAL HOLDINGS LTD Meeting Date:APR 23, 2012 Record Date: Meeting Type:SPECIAL Ticker:00363 Security ID:Y7683K107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Asia Water Share Option Scheme 2012 Management For Against SHANGHAI INDUSTRIAL HOLDINGS LTD Meeting Date:MAY 25, 2012 Record Date:MAY 22, 2012 Meeting Type:ANNUAL Ticker:00363 Security ID:Y7683K107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Reelect Teng Yi Long as Director Management For For 3b Reelect Lu Ming Fang as Director Management For For 3c Reelect Lu Shen as Director Management For For 3d Reelect Leung Pak To, Francis as Director Management For For 3e Authorize Board to Fix Remuneration of Directors Management For For 4 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against SHANGHAI INDUSTRIAL HOLDINGS LTD Meeting Date:MAY 25, 2012 Record Date:MAY 22, 2012 Meeting Type:SPECIAL Ticker:00363 Security ID:Y7683K107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Terminate SIHL Existing Scheme and Adopt SIHL New Scheme Management For Against SHENGUAN HOLDINGS (GROUP) LTD. Meeting Date:MAY 16, 2012 Record Date:MAY 10, 2012 Meeting Type:ANNUAL Ticker:00829 Security ID:G8116M108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3 Reappoint Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For For 4a Reelect Zhou Yaxian as Executive Director and Authorize Board to Fix Her Director's Remuneration Management For For 4b Reelect Cai Yueqing as Executive Director and Authorize Board to Fix Her Director's Remuneration Management For For 4c Reelect Shi Guicheng as Executive Director and Authorize Board to Fix His Director's Remuneration Management For For 4d Reelect Ru Xiquan as Executive Director and Authorize Board to Fix His Director's Remuneration Management For For 4e Reelect Low Jee Keong as Non-Executive Director and Authorize Board to Fix His Director's Remuneration Management For For 4f Elect Mo Yunxi as Executive Director and Authorize Board to Fix His Director's Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against SHOUGANG FUSHAN RESOURCES GROUP LTD. Meeting Date:MAY 25, 2012 Record Date:MAY 23, 2012 Meeting Type:ANNUAL Ticker:00639 Security ID:Y7760F104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Reelect Li Shaofeng as Director Management For For 3b Reelect Chen Zhouping as Director Management For For 3c Reelect Wong Lik Ping as Director Management For Against 3d Reelect So Kwok Hoo as Director Management For For 3e Reelect Zhang Yaoping as Director Management For For 3f Reelect Zhang Wenhui as Director Management For Against 4 Appoint Auditor and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against 8 Adopt New Share Option Scheme and Terminate Existing Share Option Scheme of the Company Management For Against SILICONWARE PRECISION INDUSTRIES CO., LTD. Meeting Date:JUN 19, 2012 Record Date:APR 20, 2012 Meeting Type:ANNUAL Ticker:2325 Security ID:Y7934R109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2011 Business Operations Report and Financial Statements Management For For 2 Approve Plan on 2011 Profit Distribution Management For For 3 Amend the Articles of Association Management For For 4 Approve to Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 5 Transact Other Business (Non-Voting) Management None None SIMPLO TECHNOLOGY CO., LTD. Meeting Date:JUN 21, 2012 Record Date:APR 20, 2012 Meeting Type:ANNUAL Ticker:6121 Security ID:Y7987E104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2011 Business Operations Report and Financial Statements Management For For 2 Approve Plan on 2011 Profit Distribution Management For For 3 Approve the Issuance of New Shares by Capitalization of Distributable Earnings Management For For 4 Approve to Amend Procedures Governing the Acquisition or Disposal of Assets Management For For SINOTRANS LTD. Meeting Date:SEP 30, 2011 Record Date:AUG 29, 2011 Meeting Type:SPECIAL Ticker:00598 Security ID:Y6145J104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Connected Transaction with a Related Party Management For Against SINOTRANS LTD. Meeting Date:SEP 30, 2011 Record Date:AUG 29, 2011 Meeting Type:SPECIAL Ticker:00598 Security ID:Y6145J104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Shipbuilding Contracts and Related Transactions Management For For SINOTRANS LTD. Meeting Date:DEC 30, 2011 Record Date:NOV 29, 2011 Meeting Type:SPECIAL Ticker:00598 Security ID:Y6145J104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Reelect Zhang Jianwei as Executive Director Management For For 1b Reelect Tao Suyun as Executive Director Management For Against 1c Reelect Yang Yuntao as Non-Executive Director Management For Against 1d Elect Liu Kegu as Independent Non-Executive Director Management For For 1e Elect Zhou Fangsheng as Supervisor Management For For 2 Authorize Board to Fix the Remuneration of Directors and Supervisors Management For For 3 Approve Master Services Agreement Management For For 4 Amend Article 93 of the Articles of Association of the Company Management For Against SINOTRANS LTD. Meeting Date:JUN 07, 2012 Record Date:MAY 04, 2012 Meeting Type:ANNUAL Ticker:00598 Security ID:Y6145J104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of Board of Directors Management For For 2 Approve Report of Supervisory Committee Management For For 3 Accept Financial Statements and Statutory Reports Management For For 4 Approve Profit Distribution Proposal and Final Dividend Management For For 5 Authorize Board to Deal with Matters in Relation to the Distribution of Interim or Special Dividends for the Year 2012 Management For For 6 Reappoint Deloitte Touche Tohmatsu CPA Ltd. and Deloitte Touche Tohmatsu as the PRC and the International Auditors, Respectively, and Authorize Board to Fix Their Remuneration Management For For 7a Reelect Zhao Huxiang as Executive Director Management For For 7b Reelect Li Jianzhang as Executive Director Management For Against 7c Reelect Liu Jinghua as Non-Executive Director Management For For 7d Elect Wu Dongming as Non-Executive Director Management For For 7e Reelect Jiang Jian as Supervisor Management For For 7f Reelect Jerry Hsu as Non-Executive Director Management For Against 8 Authorize Board to Fix the Remuneration of Directors and Supervisor Management For For 9 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 10 Authorize Repurchase of Up to10 Percent of Issued H Share Capital Management For For SINOTRANS LTD. Meeting Date:JUN 07, 2012 Record Date:MAY 04, 2012 Meeting Type:SPECIAL Ticker:00598 Security ID:Y6145J104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Repurchase of Up to 10 Percent of Issued H Share Capital Management For For SINOTRANS SHIPPING LTD Meeting Date:MAY 17, 2012 Record Date:MAY 11, 2012 Meeting Type:ANNUAL Ticker:00368 Security ID:Y8014Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividends of HK$0.04 Per Share Management For For 3a Reelect Tian Zhongshan as Executive Director Management For For 3b Reelect Li Hua as Executive Director Management For For 3c Reelect Feng Guoying as Executive Director Management For For 3d Authorize Board to Fix Remuneration of Directors Management For For 4 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 5a Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5b Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5c Authorize Reissuance of Repurchased Shares Management For Against 6 Approve Renewed Master Services Agreement Management For For 7 Approve Renewed Master Chartering Agreement Management For For SJM HOLDINGS LTD. Meeting Date:MAY 10, 2012 Record Date:MAY 07, 2012 Meeting Type:ANNUAL Ticker:00880 Security ID:Y8076V106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend of HK$0.43 Per Share and Special Dividend of HK$0.22 Per Share Management For For 3a Reelect Ho Hung Sun, Stanley as Executive Director Management For For 3b Reelect Shum Hong Kuen, David as Executive Director Management For For 3c Reelect Shek Lai Him, Abraham as Independent Non-Executive Director Management For For 3d Reelect Tse Hau Yin as Independent Non-Executive Director Management For For 4 Authorize Board to Fix Directors' Remuneration Management For For 5 Reappoint Deloitte Touche Tohmatsu, Certified Public Accountants and H.C. Watt & Company Ltd. as Joint Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For SOHO CHINA LTD. Meeting Date:MAY 18, 2012 Record Date:MAY 11, 2012 Meeting Type:ANNUAL Ticker:00410 Security ID:G82600100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Reelect Yi Xiqun as Director Management For For 4 Reelect Yan Yan as Director Management For For 5 Reelect Ramin Khadem as Director Management For For 6 Authorize Board to Fix Remuneration of Directors Management For For 7 Reappoint KPMG as Auditors and Authorize Board to Fix Their Remuneration Management For For 8a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8b Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 8c Authorize Reissuance of Repurchased Shares Management For Against 9a Amend Memorandum and Articles of Association Management For For 9b Adopt Amended and Restated Memorandum and Articles of Association Management For For SOHU.COM INC. Meeting Date:JUN 15, 2012 Record Date:APR 20, 2012 Meeting Type:ANNUAL Ticker:SOHU Security ID:83408W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dr. Edward B. Roberts Management For Withhold 1.2 Elect Director Dr. Zhonghan Deng Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For SPRINGLAND INTERNATIONAL HOLDINGS LTD. Meeting Date:APR 16, 2012 Record Date:APR 11, 2012 Meeting Type:ANNUAL Ticker:01700 Security ID:G83785108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend of HK$0.10 Per Share Management For For 3a Reelect Tao Qingrong as Executive Director Management For For 3b Reelect Yu Yaoming as Executive Director Management For For 3c Reelect Wang Lin as Non-Executive Director Management For For 3d Reelect Lin Zhijun as Independent Non-Executive Director Management For For 4 Authorize Board to Fix Remuneration of Directors Management For For 5 Reappoint Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8 Authorize Reissuance of Repurchased Shares Management For Against TAIWAN SEMICONDUCTOR MANUFACTURING CO., LTD. Meeting Date:JUN 12, 2012 Record Date:APR 13, 2012 Meeting Type:ANNUAL Ticker:2330 Security ID:Y84629107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2011 Business Operations Report and Financial Statements Management For For 2 Approve Plan on 2011 Profit Distribution Management For For 3 Amend the Articles of Association Management For For 4 Approve Amendment to Rules and Procedures for Election of Directors Management For For 5.1 Elect Morris Chang, with Shareholder No.4515, as Director Management For For 5.2 Elect F.C. Tseng, with Shareholder No.104, as Director Management For For 5.3 Elect Johnsee Lee, a Representative of National Development Fund, Executive Yuan, with Shareholder No. 1, as Director Management For For 5.4 Elect Rick Tsai, with Shareholder No.7252, as Director Management For For 5.5 Elect Sir Peter Leahy Bonfield, with Passport No.093180657, as Independent Director Management For For 5.6 Elect Stan Shih, with Shareholder No.534770, as Independent Director Management For For 5.7 Elect Thomas J. Engibous, with Passport No.135021464, as Independent Director Management For For 5.8 Elect Gregory C. Chow, with Passport No.214553970, as Independent Director Management For For 5.9 Elect Kok-Choo Chen, with Shareholder No.9546, as Independent Director Management For For 6 Transact Other Business (Non-Voting) Management None None TONG REN TANG TECHNOLOGIES CO., LTD. Meeting Date:MAY 22, 2012 Record Date:APR 20, 2012 Meeting Type:ANNUAL Ticker:01666 Security ID:Y8884M108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Report of the Board of Directors Management For For 3 Approve Report of the Supervisor Committee Management For For 4 Approve Final Dividend of RMB 0.19 Per Share Management For For 5 Reelect Mei Qun as Executive Director and Authorize Board to Fix His Remuneration Management For For 6 Reelect Yin Shun Hai as Executive Director and Authorize Board to Fix His Remuneration Management For For 7 Reelect Wang Yu Wei as Executive Director and Authorize Board to Fix His Remuneration Management For For 8 Reelect Fang Jia Zhi as Executive Director and Authorize Board to Fix Her Remuneration Management For For 9 Reelect Xie Zhan Zhong as Executive Director and Authorize Board to Fix His Remuneration Management For For 10 Reelect Tam Wai Chu, Maria as Independent Non-Executive Director and Authorize Board to Fix Her Remuneration Management For For 11 Reelect Ting Leung Huel, Stephen as Independent Non-Executive Director and Authorize Board to Fix His Remuneration Management For For 12 Reelect Jin Shi Yuan Independent Non-Executive Director and Authorize Board to Fix His Remuneration Management For For 13 Reelect Zhang Xi Jie as Shareholder Representative Supervisor and Authorize Board to Fix His Remuneration Management For For 14 Reelect Wu Yi Gang as Shareholder Representative Supervisor and Authorize Board to Fix His Remuneration Management For For 15 Authorize Board to Fix Remuneration of Wang Yan Rong as Employee Representative Supervisor Management For For 16 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 17 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against TRAVELSKY TECHNOLOGY LIMITED Meeting Date:FEB 22, 2012 Record Date:JAN 20, 2012 Meeting Type:SPECIAL Ticker:00696 Security ID:Y8972V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve CE Airline Transaction and the Eastern Wuhan Airline Transaction and Related Caps Management For For 2 Approve Southern Airline Transaction and Related Caps Management For For 3 Approve Sichuan Airline Transaction and Related Caps Management For For 4a Approve Termination of Appointment of PricewaterhouseCoopers as International Auditor and PricewaterhouseCoopers Zhong Tian CPAs Limited Company as PRC auditor of the Group for the Year 2011 Management For For 4b Appoint Baker Tilly Hong Kong as International Auditor and Baker Tilly China as PRC Auditor of the Group for a Term Ending on the Date of the EGM Management For For 4c Appoint Baker Tilly Hong Kong as International Auditor and Baker Tilly China as PRC Auditor of the Group and Each to Hold Office until the Conclusion of the Next Annual General Meeting and Authorize Board to Fix Their Remuneration Management For For TRAVELSKY TECHNOLOGY LIMITED Meeting Date:JUN 05, 2012 Record Date:MAY 04, 2012 Meeting Type:ANNUAL Ticker:00696 Security ID:Y8972V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of Supervisory Committee Management For For 3 Accept Financial Statements and Statutory Reports Management For For 4 Approve Allocation of Profit and Distribution of Final Dividend Management For For 5 Appoint Baker Tilly Hong Kong Limited and Baker Tilly China as International and PRC Auditors of the Company, Respectively, and Authorize Board to Fix Their Remuneration Management For For 6 Approve Change of Director Shareholder For For 7 Approve General Plan of the Construction Project and the Construction and Investment Budget Plan of Its Phase I Work Management For For 8 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 9 Authorize Repurchase of Up to 10 Percent of Issued H Share Capital Management For For TRAVELSKY TECHNOLOGY LIMITED Meeting Date:JUN 05, 2012 Record Date:MAY 04, 2012 Meeting Type:SPECIAL Ticker:00696 Security ID:Y8972V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Repurchase of Up to 10 Percent of Issued H Share Capital Management For For UNI-PRESIDENT CHINA HOLDINGS LTD. Meeting Date:MAY 17, 2012 Record Date:MAY 14, 2012 Meeting Type:ANNUAL Ticker:00220 Security ID:G9222R106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Reelect Kao Chin-Yen as Non-Executive Director Management For For 3b Reelect Chen Sun-Te as Independent Non-Executive Director Management For For 3c Reelect Fan Ren-Da, Anthony as Independent Non-Executive Director Management For For 3d Reelect Hou Jung-Lung as Executive Director Management For For 3e Authorize Board to Fix Directors' Remuneration Management For For 4 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against 8 Amend Memorandum of Association and Articles of Association of the Company and Adopt Amended and Restated Memorandum of Association and Articles of Association of the Company Management For For UNI-PRESIDENT CHINA HOLDINGS LTD. Meeting Date:MAY 17, 2012 Record Date:MAY 14, 2012 Meeting Type:SPECIAL Ticker:00220 Security ID:G9222R106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Framework Purchase Agreement and Related Annual Caps Management For For 2 Approve the Framework Sales Agreement and Related Annual Caps Management For For UNI-PRESIDENT ENTERPRISES CORP. Meeting Date:JUN 22, 2012 Record Date:APR 23, 2012 Meeting Type:ANNUAL Ticker:1216 Security ID:Y91475106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2011 Business Operations Report and Financial Statements Management For For 2 Approve Plan on 2011 Profit Distribution Management For For 3 Approve Increase Indirect Investment in People's Republic of China Management For For 4 Approve the Issuance of New Shares by Capitalization of Undistributed Earnings Management For For 5 Approve Cash Capital Increase through Issuance of Common Shares or Issuance of Common Shares to Participate in Global Depositary Receipts Management For For 6 Approve to Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 7 Approve to Amend the Articles of Association Management For For 8 Approve Amendment to Rules and Procedures for Election of Directors and Supervisors Management For For 9 Approve to Amend Rules and Procedures Regarding Shareholder's General Meeting Management For For 10 Transact Other Business Management None None XIWANG SUGAR HOLDINGS CO., LTD. Meeting Date:MAR 27, 2012 Record Date:MAR 22, 2012 Meeting Type:SPECIAL Ticker:02088 Security ID:G9827P109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition Agreement Management For For 2 Approve Open Offer Management For For 3 Approve Increase in Authorized Share Capital Management For For 4 Approve Corn Starch Supply Agreement and Related Annual Caps Management For For 5 Approve Corn Germ Supply Agreement and Related Annual Caps Management For For 6 Amend Bye-laws of the Company Management For For XIWANG SUGAR HOLDINGS CO., LTD. Meeting Date:MAY 11, 2012 Record Date:MAY 08, 2012 Meeting Type:ANNUAL Ticker:02088 Security ID:G9827P109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Reelect Li Wei as Director and Authorize Board to Fix Her Remuneration Management For For 3b Reelect Han Zhong as Director and Authorize Board to Fix His Remuneration Management For For 3c Reelect Shen Chi as Director and Authorize Board to Fix His Remuneration Management For For 4 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against YANTAI CHANGYU PIONEER WINE CO., LTD. Meeting Date:MAY 15, 2012 Record Date:MAY 08, 2012 Meeting Type:ANNUAL Ticker:200869 Security ID:Y9739T108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2011 Work Report of the Board of Directors Management For For 2 Approve 2011 Work Report of the Board of Supervisors Management For For 3 Approve 2011 Annual Report Management For For 4 Approve Plan on the 2011 Distribution of Profit Management For For 5 Approve to Amend the Articles of Association Management For For 6 Approve to Re-appoint Audit Firm Management For For YANZHOU COAL MINING COMPANY LIMITED Meeting Date:FEB 08, 2012 Record Date:JAN 06, 2012 Meeting Type:SPECIAL Ticker:01171 Security ID:Y97417102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Approve Issue Size in Relation to the Public Offering of Corporate Bonds Management For For 1b Approve Bond Period and Interest Rate in Relation to the Public Offering of Corporate Bonds Management For For 1c Approve Use of Proceeds in Relation to the Public Offering of Corporate Bonds Management For For 1d Approve Arrangement to Place to Existing Shareholders in Relation to the Public Offering of Corporate Bonds Management For For 1e Approve Guarantee in Relation to the Public Offering of Corporate Bonds Management For For 1f Approve Listing Arrangement in Relation to the Public Offering of Corporate Bonds Management For For 1g Approve Methods for Redemption and Payment of Interest in Relation to the Public Offering of Corporate Bonds Management For For 1h Approve Warranty for Repayment of the Bonds in Relation to the Public Offering of Corporate Bonds Management For For 1i Approve Valid Period of the Special Resolutions in Relation to the Public Offering of Corporate Bonds Management For For 2 Authorize Board to Further Authorize the General Managers of the Company to Handle All Matters in Relation to the Public Offering of Corporate Bonds Management For For YANZHOU COAL MINING COMPANY LIMITED Meeting Date:APR 23, 2012 Record Date:MAR 23, 2012 Meeting Type:SPECIAL Ticker:01171 Security ID:Y97417102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Issuance of USD Bonds Management For For 2 Approve Amendments to the Articles of Association and Rules of Procedure for the Board of Directors Management For Against YANZHOU COAL MINING COMPANY LIMITED Meeting Date:JUN 22, 2012 Record Date:MAY 22, 2012 Meeting Type:SPECIAL Ticker:01171 Security ID:Y97417102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Repurchase of Up to 10 Percent of Issued H Share Capital Management For For YANZHOU COAL MINING COMPANY LIMITED Meeting Date:JUN 22, 2012 Record Date:MAY 22, 2012 Meeting Type:ANNUAL Ticker:01171 Security ID:Y97417102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Working Report of the Board of Directors Management For For 2 Approve Working Report of the Supervisory Committee Management For For 3 Approve Audited Financial Statements Management For For 4 Approve Profit Distribution Plan for Year Ended Dec. 31, 2011 and Authorize Distribution of Cash Dividend of RMB 0.57 Per Share Management For For 5 Approve Remuneration of Directors and Supervisors Management For For 6 Approve Renewal of Liability Insurance of Directors, Supervisors and Senior Officers Management For Against 7 Reappoint Auditors and Authorize Board to Fix Their Remuneration Management For For 8a Approve Provision of Labour and Services Agreement and Proposed Annual Cap Management For For 8b Approve Provision of Insurance Fund Administrative Services Agreement and Proposed Annual Cap Management For For 8c Approve Provision of Materials Supply Agreement and Proposed Annual Cap Management For For 8d Approve Provision of Products, Materials and Equipment Leasing Agreement and Proposed Annual Cap Management For For 8e Approve Provision of Electricity and Heat Agreement and Proposed Annual Cap Management For For 8f Approve Financial Services Agreement and Proposed Annual Cap Management For Against 9 Approve Alteration of the Approved Financing Activities of the Financing Business Management For Against 10 Approve Extension of the Term for the $3 Billion Loan of Yancoal Australia Ltd. Management For For 11 Approve Provision of Guarantee for the Business in Australia Management For For 12 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 13 Authorize Repurchase of Up to 10 Percent of Issued H Share Capital Management For For YORKEY OPTICAL INTERNATIONAL (CAYMAN) LTD. Meeting Date:MAY 24, 2012 Record Date:MAY 21, 2012 Meeting Type:ANNUAL Ticker:02788 Security ID:G98457107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Special Dividend Management For For 4a Reelect Liao Kuo-Ming as Director and Authorize Board to Fix His Remuneration Management For For 4b Reelect Lai I-Jen as Director and Authorize Board to Fix His Remuneration Management For For 4c Reelect Wu Shu-Ping as Director and Authorize Board to Fix Her Remuneration Management For For 4d Reelect Chiang Hsiang-Tsai as Director and Authorize Board to Fix His Remuneration Management For For 4e Reelect Chou Chih-Ming as Director and Authorize Board to Fix His Remuneration Management For For 4f Elect Nagai Michio as Director and Authorize Board to Fix His Remuneration Management For For 4g Elect Wang Yi-Chi as Director and Authorize Board to Fix His Remuneration Management For For 5 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 8 Authorize Reissuance of Repurchased Shares Management For Against 9 Amend Articles of Association Management For For ZOOMLION HEAVY INDUSTRY SCIENCE AND TECHNOLOGY CO., LTD. Meeting Date:JUN 29, 2012 Record Date:MAY 29, 2012 Meeting Type:ANNUAL Ticker:000157 Security ID:Y9895V103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Report of the Board of Directors Management For For 2 Accept Report of the Supervisory Board Management For For 3a Appoint Baker Tilly China Certified Public Accountants Co., Ltd. as Domestic Auditors Management For For 3b Appoint KPMG as International Auditors Management For For 3c Authorize Audit Committee to Fix Remuneration of Auditors Management For For 4a Accept Audited Financial Statements Prepared under PRC Generally Accepted Accounting Principles Management For For 4b Accept Audited Financial Statements Prepared under International Financial Reporting Standards Management For For 5 Approve Report of Settlement Accounts Management For For 6 Approve Report of Annual Budget Management For For 7 Approve Profit Distribution Plan and Final Dividend of RMB 0.25 Per Share Management For For 8 Accept Full Text and Summary Annual Report of A Shares Management For For 9 Accept Annual Report of H Shares Management For For 10 Approve Application for Credit Facilities by Zoomlion Finance and Leasing (China) Co., Ltd. Management For For 11 Approve Application for Credit Facilities by Zoomlion Finance and Leasing (Beijing) Co., Ltd. Management For For 12 Approve Provision of Guarantee for the Loan of Zoomlion International Trading (H.K.) Co., Limited Management For Against 13a Approve Termination of Investments in the Environmental and Sanitation Machinery Project for the Industrialization of Key Equipment for Social Emergency Rescue System and Transfer of Proceeds to Replenish Working Capital Management For For 13b Approve Transfer of Proceeds from the Project for Upgrading of Medium and Large Excavators to the Project for Construction of Heavy Crane Production Base in Weinan Industrial Park Management For For 14 Approve Application by the Company to the Relevant Banks for Credit Facilities and Financing with Credit Limit not Exceeding RMB140 Billion Shareholder For For 1 Approve Change of Business Scope of the Company and Amend Articles of Association Management For For 2 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against ZTE CORPORATION Meeting Date:APR 11, 2012 Record Date:MAR 09, 2012 Meeting Type:SPECIAL Ticker:000063 Security ID:Y0004F105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Zhang Jianheng as Non-Independent Director Management For For 2 Approve Company's Fulfillment of Conditions for Bond Issue Shareholder None For 3 Approve Proposed Issue of Bonds Shareholder None For 4 Approve Mandate for the Board to Deal with Matters Pertaining to the Bond Issue with Full Discretion Shareholder None For ZTE CORPORATION Meeting Date:MAY 25, 2012 Record Date: Meeting Type:ANNUAL Ticker:000063 Security ID:Y0004F105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Accept Report of Board of Directors Management For For 3 Accept Report of Supervisory Committee Management For For 4 Accept Report of the President of the Company Management For For 5 Accept Final Financial Accounts of the Company Management For For 6 Approve Profit Distribution Proposal for the Year Ended Dec. 31, 2011 Management For For 7a Approve Application to Bank of China Ltd., Shenzhen Branch for a Composite Credit Facility of RMB 23 Billion Management For For 7b Approve Application to the China Development Bank Corp., Shenzhen Branch for a Composite Credit Facility of $5 Billion Management For For 8a Reappoint Ernst & Young Hua Ming as PRC Auditors and Authorize Board to Fix Their Remuneration Management For For 8b Reappoint Ernst & Young as Hong Kong Auditors and Authorize Board to Fix Their Remuneration Management For For 9a Approve Application for Investment Limits in Derivative Products for Value Protection Against Foreign Exchange Risk Exposure for an Amount Not Exceeding $1.5 Billion Management For For 9b Approve Application for Investment Limits in Fixed Income Derivative Products for an Amount Not Exceeding $500 Million Management For For 10 Approve Waiver by the Company of the First Right of Refusal Management For For 11 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 12 Amend Articles of Association of the Company Management For For 13 Amend Rules of Procedure of the Board of Directors Meetings Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Templeton Dragon Fund, Inc. By (Signature and Title)*/s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 24, 2012 * Print the name and title of each signing officer under his or her signature.
